          Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 1 of 83




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION


MONROE COUNTY EMPLOYEES’
RETIREMENT SYSTEM and
ROOFERS LOCAL NO. 149 PENSION
FUND, Individually and on Behalf of
All Others Similarly Situated,

                    Plaintiffs,              CIVIL ACTION NO:
                                             1:17-cv-00241-WMR
          vs.
THE SOUTHERN COMPANY,
THOMAS A. FANNING, ART P.
BEATTIE, EDWARD DAY, VI, G.
EDISON HOLLAND, JR., JOHN C.
HUGGINS, AND THOMAS O.
ANDERSON,
                    Defendants.



OPINION AND ORDER GRANTING MOTION FOR CLASS
CERTIFICATION AND APPOINTMENT OF CLASS REPRESENTATIVES
AND CLASS COUNSEL




                                         -
Cases\4812-2544-8602.v1-6/17/19
          Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 2 of 83




          This is a federal securities fraud class action brought against defendant The

Southern Company (the “Southern Company” or the “Company”) and Individual

Defendants Thomas A. Fanning, Art P. Beattie, Edward Day, VI, G. Edison

Holland, Jr., John C. Huggins, and Thomas O. Anderson (collectively the

“Defendants”). Roofers Local No. 149 Pension Fund (the “Roofers Local No.

149”) and Monroe County Employees’ Retirement System (the “Monroe County”

and, together with Roofers Local No. 149, the “Plaintiffs”), as putative class

representatives, seek damages for Defendants’ alleged violations of Section 10(b)

of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §78j(b),

Rule 10b-5 promulgated thereunder, and Section 20(a) of the Exchange Act. The

operative complaint in this action is the Consolidated Complaint for Violations of

the Federal Securities Laws, filed on June 12, 2017. [Doc. 28] (the “Complaint”).

          This matter is before the Court on Plaintiffs’ Motion for Class Certification.

[Doc. 77] (the “Plaintiffs’ Class Certification Motion”). The motion has been fully

briefed, and with the benefit of oral argument on May 21-22, 2019, the Court

enters the following Order.

I.        FACTUAL BACKGROUND
          A detailed description of the allegations in this case is set forth in the March

29, 2018, Order granting in part and denying in part Defendants’ motion to dismiss

                                            -1-
Cases\4812-2544-8602.v1-6/17/19
          Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 3 of 83




the Complaint. [Doc. 43] (“MTD Order”). To summarize, Plaintiffs allege the

following:

          In January 2009, Mississippi Power Company (“Mississippi Power”), a

wholly-owned subsidiary of Southern Company, announced that it was planning to

construct a “clean coal” power plant in Kemper County, Mississippi (the “Kemper

Plant”). ¶33.1 During 2009, the U.S. Internal Revenue Service (“IRS”) certified

the allocation of $133 million in tax credits to Mississippi Power for the

construction of the Kemper Plant so long as Defendants completed the plant by its

proposed commercial operation date in May 2014 (the “May 2014 COD”). ¶¶4,

35. In June 2010, the Mississippi Public Service Commission (“PSC”), which

regulates Mississippi public utilities, authorized the acquisition, construction, and

operation of the Kemper Plant and approved a ratepayer-funded allowance to

finance the $2.88 billion construction costs incurred through the May 2014 COD.

¶¶32, 36. The PSC’s authorization provided that any costs incurred beyond $2.88

billion or subsequent to the May 2014 COD could not be passed on to Mississippi

Power’s ratepayers. ¶36. In addition, the South Mississippi Electric Power

Association made a $150 million deposit toward a 15% ownership interest in the


1
     Unless noted otherwise, all “¶_” and “¶¶_” references are to the Complaint.

                                         -2-
Cases\4812-2544-8602.v1-6/17/19
          Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 4 of 83




Kemper Plant, which Southern Company was required to repay with interest if the

plant was not completed by the May 2014 COD. ¶¶12, 172. Lastly, Southern

Company had a contract with Treetop Midstream Services, LLC (“Treetop”),

whereby Treetop would purchase the CO2 by-product generated by the Kemper

Plant and construct a pipeline to offload the CO2 by-product, again provided that

the plant was timely constructed. ¶12. As such, it was imperative that the Kemper

Plant be completed on time. ¶5.

          Plaintiffs allege that throughout the construction process, Defendants

repeatedly assured the public and investors that construction of the Kemper Plant

was “‘on target,’” “‘on schedule,’” “‘70 percent complete,’” “‘75 percent

complete,’” “exceedingly well-built and well organized,” reaching specific

component milestones, and would be completed by the May 2014 COD.2 Monroe

Cty. Emps.’ Ret. Sys. v. S. Co., No. 1:17-CV-241-MHC, 2018 WL 1558577, at *7-

*23 (N.D. Ga. Mar. 29, 2018); see also ¶¶116, 118-119, 122-123, 125-127, 130,

132-137, 140-141, 143, 145, 149-151, 153, 155, 158 (detailing the remaining

alleged false statements).




2
     Citations are omitted and emphasis is added, unless otherwise noted.

                                           -3-
Cases\4812-2544-8602.v1-6/17/19
          Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 5 of 83




          Plaintiffs allege that Defendants knew or recklessly disregarded that their

Class Period statements were misleading or omitted information necessary to make

their statements not misleading. Plaintiffs allege that from the outset and

continuing through the end of the Class Period, Defendants knew or recklessly

disregarded that the Kemper Plant was not “on schedule” or “on target,” was not

“70 percent” or “75 percent complete” when they so stated; that construction was

not “well organized”; that specific component milestones had not been achieved;

and that the “[t]he May 2014 COD was impossible to achieve.” See, e.g., ¶124(e)

(alleging Defendants’ May 15, 2012 statement that “we’ll have the first heat to the

gasifier in October of next year” (¶116) was false and misleading in part because

Defendants knew or recklessly disregarded that “[t]he May 2014 COD was

impossible to achieve due to major delays in the installation of the gasifier”);

Monroe Cty. Emps.’ Ret. Sys. v. S. Co., 333 F. Supp. 3d 1315, 1324 (N.D. Ga.

2018) (finding Plaintiffs’ allegations of scienter sufficient, as “‘[Brett] Wingo [a

former employee and whistleblower] said that as soon as he learned in February

2012 that there were refractory failures on the gasifier, he knew that there was “no

way in hell” that Southern Company could meet the May 2014 deadline’”)

(emphasis in original) (quoting ¶61); see also ¶¶115(e), 131(f)-(h), 144(f)-(h),

159(f)-(h) (alleging all of Defendants’ Class Period misstatements were misleading
                                            -4-
Cases\4812-2544-8602.v1-6/17/19
          Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 6 of 83




in part because Defendants knew or recklessly disregarded that “[t]he May 2014

COD was impossible to achieve”).

          Considering Defendants’ motion to dismiss, Judge Cohen held that

“Plaintiffs’ Complaint is replete with allegations of facts which, if found to be true,

demonstrate that the statements were false or misleading.” Monroe Cty., 2018 WL

1558577, at *22. For example, while Defendants misleadingly stated “that the

gasifier was installed as of September 13, 2012,” “the first gasifier was not

delivered until January of 2013.” Id. Plaintiffs also presented internal Company

emails to the Court at the May 22, 2019, hearing that Plaintiffs contend support the

Complaint’s allegations. For example, an April 2012 email to defendant Anderson

discussed a “revised completion date” for the Kemper Plant and noted that, as of

April 2012, the Kemper Plant was “not on time and [was] over budget.” [Doc.

128-14] (“Plaintiffs’ Ex. 11”) at 4. The email to defendant Anderson also

discussed what steps, if any, were being “tak[en] to bring the project back on

schedule.” Id. Further, in June 2012, Wingo informed his superior that a change

in materials “[would] result in a 40 week delay” and emphasized that “there [was]

no getting around it.” Id. at 5. Plaintiffs allege that Defendants continued to make

false and misleading statements regarding the construction of the Kemper Plant

and actively sought to conceal the true state of the construction. See, e.g., id. at 7
                                         -5-
Cases\4812-2544-8602.v1-6/17/19
          Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 7 of 83




(August 8, 2012, email from defendant Day instructing his employees that nothing

regarding the Kemper Plant schedule should be shared publicly and that any

schedule or budget information should be approved by Defendants Day, Huggins,

and Anderson before public dissemination).

          Finally, Plaintiffs allege that when Defendants could no longer conceal the

schedule and construction issues at the Kemper Plant, they disclosed what they had

known from the very start of the Class Period – the Kemper Plant was not “on

schedule” or “on track” and the May 2014 COD was impossible to achieve. ¶45.

In fact, as of the filing of the Complaint in June 2017, “Defendants announced that

the Kemper Plant was not yet fully commercially operable and would cost nearly

three times its original construction cost limit.” Monroe Cty., 2018 WL 1558577,

at *1. Since then, Defendants have announced that the Kemper Plant will never

operate as a “clean coal” facility. [Doc. 128-14 at 10]. In addition to the other

government and private investigations into the Kemper Plaint, in April 2019,

Defendants disclosed that the Department of Justice had opened an investigation

concerning the Kemper Plant. Id. at 11.

II.       PROCEDURAL BACKGROUND
          On April 11, 2017, the Court appointed Roofers Local No. 149 as Lead

Plaintiff and Robbins Geller Rudman & Dowd LLP (“Robbins Geller”) as Lead

                                           -6-
Cases\4812-2544-8602.v1-6/17/19
          Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 8 of 83




Counsel. [Doc. 22]. On June 12, 2017, Plaintiffs filed their Complaint alleging

that between April 25, 2012, and October 30, 2013, Defendants violated Sections

10(b) and 20(a) of the Exchange Act by issuing false and misleading statements

about the construction of the Kemper Plant.

          On March 29, 2018, the Court granted in part and denied in part Defendants’

motion to dismiss [Doc. 43] (“MTD Order”). On April 6, 2018, the Court granted

Defendants’ motion for clarification of the MTD Order to clarify that Defendants’

motion to dismiss Plaintiffs’ Section 20(a) claim was denied as to all Defendants

and that all of the Individual Defendants remained in the case. [Doc. 47]. On

April 26, 2018, Defendants moved for reconsideration of the MTD Order. [Doc.

51]. On May 23, 2018, Defendants moved for certification of the MTD Order,

pursuant to 28 U.S.C. §1292(b), and requested a stay pending appeal. [Doc. 57].

On August 10, 2018, the Court denied Defendants’ motion for reconsideration and

Defendants’ motion for interlocutory appeal and stay. [Doc. 68].

          On September 24, 2018, Plaintiffs moved for class certification and for

appointment of class representatives and class counsel. [Doc. 77]. In support of

their motion, Plaintiffs submitted the expert opinion of Professor Steven P.

Feinstein, Ph.D., CFA (“Professor Feinstein”), on market efficiency and damages.

On February 4, 2019 [Doc. 77-2], Defendants opposed class certification and
                                           -7-
Cases\4812-2544-8602.v1-6/17/19
          Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 9 of 83




moved to exclude certain of Professor Feinstein’s opinions under Federal Rule of

Evidence 702. [Docs. 106, 109]. In support of their submissions, Defendants

submitted the opinions of Professor Paul A. Gompers, Ph.D. (“Professor

Gompers”) [Doc. 106-2]. On March 29, 2019, Plaintiffs moved to exclude the

opinions of Professor Gompers [Doc. 114].

          On May 21-22, 2019, the Court conducted an evidentiary hearing on

Plaintiffs’ motion for class certification and the parties’ competing motions to

exclude. During the hearing, the Court heard testimony from Professor Feinstein

and Professor Gompers and oral argument on Plaintiffs’ motion for class

certification and the competing motions to exclude.

          On June 12, 2019, the Court denied Defendants’ motion to exclude the

opinions of Professor Feinstein and denied Plaintiffs’ motion to exclude the

opinions of Professor Gompers. [Doc. 138] (“Daubert Order”).

          The Court now turns to Plaintiffs’ Class Certification Motion. Plaintiffs

seek certification of a Class consisting of:

          All persons who purchased or otherwise acquired The Southern
          Company common stock between April 25, 2012 and October 30,
          2013, inclusive (the “Class Period”), and were damaged thereby.




                                           -8-
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 10 of 83




[Doc. 77-1 at 1] (Plaintiffs’ Memorandum in Support of Plaintiffs’ Motion for

Class Certification).3 Roofers Local No. 149 and Monroe County also seek

appointment as Class Representatives and the appointment of Robbins Geller as

Class Counsel. Id. For the reasons that follow, Plaintiffs’ Class Certification

Motion is granted.

III.      Legal Standard
          “The district court has broad discretion in determining whether to certify a

class.” Washington v. Brown & Williamson Tobacco Corp., 959 F.2d 1566, 1569

(11th Cir. 1992). “Before a district court may grant a motion for class certification,

a plaintiff seeking to represent a proposed class must establish that the proposed

class is adequately and clearly ascertainable.” Little v. T-Mobile USA, Inc., 691

F.3d 1302, 1304 (11th Cir. 2012) (internal quotation marks omitted). Plaintiffs, as

the party seeking class certification, must prove they have satisfied the

requirements in Rule 23(a) and at least one of the requirements in Rule 23(b).

Rule 23(a) requires Plaintiff to show:

          (1) the class is so numerous that joinder of all members is impracticable;
          (2) there are questions of law or fact common to the class;

3
    Excluded from the Class are Defendants, the officers and directors of Southern
Company, at all relevant times, members of their immediate families and their legal
representatives, heirs, successors or assigns, and any entity in which Defendants
have or had a controlling interest. Id. at 1 n.1.
                                          -9-
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 11 of 83




       (3) the claims or defenses of the representative parties are typical of the
claims or defenses of the class; and
       (4) the representative parties will fairly and adequately protect the interests
of the class.

Fed. R. Civ. P. 23(a). These requirements are known as “the prerequisites of

numerosity, commonality, typicality, and adequacy of representation.” Gen. Tel.

Co. of S.W. v. Falcon, 457 U.S. 147, 156 (1982). Plaintiffs assert that all four

prerequisites are satisfied. [Doc. 77-1 at 11–17]. Defendants do not contend

otherwise. [Doc. 106].

          Once the party seeking certification has shown the requirements of Rule

23(a) are satisfied, the party must show that the putative class meets at least one of

the three requirements of Rule 23(b). Here, Plaintiffs seek certification by Rule

23(b)(3), which requires “that the questions of law or fact common to class

members predominate over any questions affecting only individual members, and

that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). Those two requirements

are known as the “predominance” and “superiority” requirements. Amchem

Prods., Inc. v. Windsor, 521 U.S. 591, 615 (1997). Defendants contest only

predominance. [Doc. 106 at 8].




                                          - 10 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 12 of 83




          Plaintiffs, as the party seeking class certification, must demonstrate by a

preponderance of the evidence that the putative class meets the requirements of

Rule 23. Thompson v. Jackson, 2018 WL 5993867 (N.D. Ga. 2018) (quoting

Brown v. Electrolux Home Prods., Inc., 817 F.3d 1225, 1233 (11th Cir. 2016)).

“All else being equal, the presumption is against class certification because class

actions are an exception to our constitutional tradition of individual litigation.” Id.

Moreover, the Court is required to perform a “rigorous analysis” of the elements of

Rule 23(a) and (b). Comcast Corp. v. Behrend, 569 U.S. 27, 35 (2013).

IV.       DISCUSSION

          A.        Rule 23(a)

                    1.        Numerosity

          To satisfy the numerosity requirement of Rule 23(a)(1), a movant must show

that “the class is so numerous that joinder of all members is impracticable.” Fed.

R. Civ. P. 23(a)(1). “‘Impracticable’ does not mean ‘impossible’; plaintiffs need

only show that it would be extremely difficult or inconvenient to join all members

of the class.” In re Domestic Air Transp. Antitrust Litig., 137 F.R.D. 677, 698

(N.D. Ga. 1991) (citing 3 Newberg, Newberg on Class Actions, §18.03 at 455

(1985)). It is not necessary for the plaintiff to “‘allege the exact number. . . of

purported class members.’” In re NetBank, Inc., 259 F.R.D. 656, 664 (N.D. Ga.

                                           - 11 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 13 of 83




2009) (numerosity satisfied for stock listed on the NASDAQ with more than 46

million shares outstanding). The numerosity requirement is “generally assumed to

have been met in class action suits involving nationally traded securities.” Zeidman

v. J. Ray McDermott & Co., Inc., 651 F.2d 1030, 1039 (5th Cir.1981); see also

Thorpe, 2016 WL 4006661, at *6 (numerosity found for NYSE-traded stock with

average weekly trading volume of 3.13 million shares).

          Defendants do not dispute numerosity. Further, Plaintiffs have furnished

evidence demonstrating that Southern Company’s average number of shares

outstanding during the Class Period was 872.5 million. [Doc. 77-2, ¶80] (Report

on Market Efficiency by Professor Steven P. Feinstein, Ph.D., CFA, dated Sept.

24, 2018 (“Feinstein Rpt.”)). The average weekly trading volume for Southern

shares during the Class Period was 22.5 million. Id., ¶50. Thus, the Court finds

Plaintiffs have satisfied their burden under the numerosity requirement. In re

Vesta Ins. Grp., Inc., Sec. Litig., No. 98-AR-1407-S, 1999 WL 34831475, at *1

(N.D. Ala. Oct. 25, 1999) (finding numerosity satisfied on average weekly trading

volume of 345,000 shares on the NYSE).

                    2.        Commonality
          Rule 23(a)(2) requires a showing that “questions of law or fact” are common

to the class. “The Eleventh Circuit has noted that the Rule 23(a)(2) commonality

                                            - 12 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 14 of 83




requirement is a ‘low hurdle.’” Thorpe, 2016 WL 4006661, at *6. “‘Rule 23 does

not require that all the questions of law and fact raised by the dispute be

common.’” NetBank, 259 F.R.D. at 664 (emphasis in original) (quoting Cox v.

Am. Cast Iron Pipe Co., 784 F.2d 1546, 1557 (11th Cir. 1986)). “‘“[E]ven a single

[common] question”’ will do.” Wal-Mart, 564 U.S. at 359; see also In re

HealthSouth Corp. Sec. Litig., 257 F.R.D. 260, 274 (N.D. Ala. 2009)

(Commonality’s “minimal standard merely requires an identity of some factual or

legal matter among members of the class.”). “‘Generally, where plaintiffs allege

that the action is a result of a unified scheme to defraud investors, the element of

commonality is met.’” NetBank, 259 F.R.D. at 664 (collecting cases).

          Defendants do not dispute commonality. In addition, Plaintiffs allege that

all Class members have been harmed as a result of a common course of conduct

arising from a common set of material misrepresentations and omissions that

Defendants made during the Class Period. Thus, there is a well-defined

community of interest in the questions at issue, which include, inter alia:

          1.        Whether Defendants violated the 1934 Act;

          2.        Whether Defendants omitted and/or misrepresented material facts;

          3.        Whether Defendants knew or recklessly disregarded that their

statements were false and misleading; and
                                             - 13 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 15 of 83




          4.        Whether Defendants’ statements and/or omissions artificially inflated

the price of Southern Company common stock and the extent and appropriate

measure of damages.

          Each of the above questions focuses on Defendants’ conduct and its Class-

wide impact, “are susceptible to class-wide proof,” and, thus, “demonstrate[]

commonality.” Internap, 2012 WL 12878579, at *3; see also Local 703, I.B. v.

Regions Fin. Corp., 282 F.R.D. 607, 612 (N.D. Ala. 2012) (commonality satisfied

where “plaintiffs allege a single scheme which violated federal securities law”),

vacated in part and aff’d sub nom. in relevant part, Local 703, I.B. of T. Grocery

& Food Emps. Welfare Fund v. Regions Fin. Corp., 762 F.3d 1248 (11th Cir.

2014); Cheney v. Cyberguard Corp., 213 F.R.D. 484, 490 (S.D. Fla. 2003) (finding

commonality where allegations that defendants “perpetrated a massive fraudulent

scheme against investors through uniform misrepresentations and omissions in

filings made with the SEC, in press releases, and in other documents”). Thus,

Plaintiffs have shown that this case presents common questions of law and fact.

                    3.        Typicality

          Rule 23(a)(3) requires that the class representative’s claims or defenses be

“typical” of the claims or defenses of the putative class. A class “representative’s

claim is typical if there is a ‘nexus between the class representative’s claims or

                                              - 14 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 16 of 83




defenses and the common questions of fact or law which unite the class.’” In re

Wells Real Estate Inv. Tr., Inc. Sec. Litig., No. 1:07-CV-862-CAP, 2009 WL

10688777, at *3 (N.D. Ga. Sept. 16, 2009) (quoting Kornberg v. Carnival Cruise

Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984)). A sufficient nexus exists where

“‘the claims or defenses of the class and the class representative arise from the

same event or pattern or practice and are based on the same legal theory.’”

NetBank, 259 F.R.D. at 665 (quoting Kornberg, 741 F.2d at 1337). “‘The

typicality requirement may be satisfied despite substantial factual differences . . .

when there is a strong similarity of legal theories.’” Regions, 762 F.3d at 1259-60

(quoting Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1357 (11th Cir. 2009)).

          Here, as with the other Rule 23(a) requirements, Defendants do not dispute

typicality. Further, the proposed class representatives – Roofers Local No. 149 and

Monroe County – purchased Southern Company common stock during the Class

Period, as did all putative Class members. See Plaintiffs’ Class Certification

Motion; [Doc. 77-5] (“Roofers Local No. 149 Declaration”); [Doc. 77-6 (“Monroe

County Declaration”). As a result, Plaintiffs’ claims are founded on the same

alleged facts and legal theories as the claims of all other Class members – i.e.,

Defendants’ Class Period false statements and omissions and their effect on

Southern Company’s stock price. Moreover, the injury Plaintiffs suffered is
                                          - 15 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 17 of 83




alleged to be the same as the injury suffered by all members of the putative Class.

¶¶225-226; [Doc. 77-2., ¶¶173-179]; Internap, 2012 WL 12878579, at *5

(typicality found where “Plaintiffs, as a class, allege that Defendants issued a

number of false and misleading statements . . . that artificially inflated the share

price of [defendant]’s stock”). Thus, Plaintiffs have shown their claims are typical

of those of the Class.

                    4.        Adequacy

          Rule 23(a)(4) requires that “the representative parties will fairly and

adequately protect the interests of the class.” Courts in the Eleventh Circuit

examine a two-prong test for adequacy: “‘(1) whether any substantial conflicts of

interest exist between the representatives and the class[,] and (2) whether the

representatives will adequately prosecute the action.’” Dickens v. GC Servs. Ltd.

P’ship, 706 F. App’x 529, 535 (11th Cir. 2017) (quoting Valley Drug, 350 F.3d at

1189).

          Defendants do not challenge the adequacy requirement, and the Court finds

Plaintiffs are adequate. First, there are no substantial or fundamental conflicts of

interest between Plaintiffs and the Class. Thorpe, 2016 WL 4006661, at *8

(“Minor conflicts alone will not defeat class representatives’ claim to class

certification; rather, the conflict must be fundamental, which goes to the specific

                                            - 16 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 18 of 83




issues in controversy.”) (citing Valley Drug, 350 F.3d at 1189). Like other

potential Class members, Roofers Local No. 149 and Monroe County purchased

Southern Company common stock at market prices during the Class Period and

were allegedly injured by the same alleged material misrepresentations and

omissions that injured all proposed Class members. Plaintiffs’ interests in

establishing Defendants’ liability and maximizing the recovery are aligned with the

interests of absent Class members. See Roofers Local No. 149 Declaration and

Monroe County Declaration. [Doc. 77-5 and Doc. 77-6].

          Furthermore, Roofers Local No. 149 and Monroe County have demonstrated

their willingness and ability to serve as class representatives. Plaintiffs have

supervised and monitored the progress of the litigation, have participated in

discussions with Lead Counsel concerning case developments, have reviewed

Court filings, understand their duty to the Class and are committed to vigorously

prosecuting this action to maximize recovery for all Class members. Id. In other

words, Plaintiffs have demonstrated a willingness to assert and defend the interests

of putative Class members. See NetBank, 259 F.R.D. at 666 (“‘[A] principal factor

in determining the appropriateness of class certification is the forthrightness and

vigor with which the representative party can be expected to assert and defend the

interests of the members of the class.’”) (quoting Kirkpatrick, 827 F.2d at 726).
                                        - 17 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 19 of 83




Thus, the Court finds that Roofers Local No. 149 and Monroe County are

adequate.

          In addition, Rule 23(g)(1) provides that “a court that certifies a class must

appoint class counsel.” Plaintiffs request that the Court appoint their chosen Lead

Counsel, Robbins Geller, as Class Counsel. In appointing class counsel, the Court

considers counsel’s work “in identifying or investigating potential claims in the

action,” “counsel’s experience in handling class actions,” “counsel’s knowledge of

the applicable law,” and “the resources that counsel will commit to representing

the class.” Rule 23(g)(1)(A)(i)-(iv).

          Robbins Geller is well qualified to prosecute this case on behalf of Plaintiffs

and the other members of the Class. Robbins Geller attorneys have extensive

securities litigation experience and have successfully prosecuted numerous

securities fraud class actions on behalf of injured investors. See, e.g., Regions, 282

F.R.D. at 616 (“[C]ourts have referred to Plaintiffs’ chosen counsel, Robbins,

Geller, as ‘one of the most successful law firms in the securities class actions . . . in

the country.’”); [Doc. 77-4] (describing Robbins Geller’s extensive history of

successful securities fraud matters). Robbins Geller has already undertaken a

vigorous prosecution of this action, including conducting an extensive

investigation of the claims, defeating Defendants’ motion to dismiss and motion
                                            - 18 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 20 of 83




for reconsideration of the Court’s order on the motion to dismiss, engaging in

discovery, and vigorously litigating class certification. Accordingly, Robbins

Geller fulfills the requirements of Rule 23(g) and is adequate Class Counsel.

          In conclusion, the Court finds that Plaintiffs have satisfied all of the Rule

23(a) requirements.

          B.        Rule 23(b)(3)
          Plaintiffs seek certification pursuant to Rule 23(b)(3), which requires a

showing that common questions of fact or law predominate over any individual

questions and that maintaining the action as a class action is superior to other

available methods for adjudicating the controversy. Rule 23(b)(3).

                    1.        Predominance
          Rule 23(b)(3) requires “that the questions of law or fact common to class

members predominate over any questions affecting only individual members.”

This requirement “tests whether proposed classes are sufficiently cohesive to

warrant adjudication by representation.” Amchem Prods. v. Windsor, 521 U.S.

591, 623 (1997). “‘It is not necessary that all questions of fact or law be common,

but only that some questions are common and that they predominate over

individual questions.’” Internap, 2012 WL 12878579, at *6. “‘[P]redominance is a

test readily met’ in [securities fraud] cases such as this.” Id. at *8 (quoting

                                             - 19 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 21 of 83




Amchem, 521 U.S. at 625); see also Miller, 186 F.R.D. at 688 (predominance met

where “claims of each member of the class arise out of this same set of operative

facts”).

          “Considering whether ‘questions of law or fact common to class members

predominate’ begins, of course, with the elements of the underlying cause of

action.” Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804 (2011)

(“Halliburton I”) (quoting Rule 23(b)(3)). “The elements of a private securities

fraud claim based on violations of § 10(b) and Rule 10b-5 are: ‘(1) a material

misrepresentation or omission by the defendant; (2) scienter; (3) a connection

between the misrepresentation or omission and the purchase or sale of a security;

(4) reliance upon the misrepresentation or omission; (5) economic loss; and (6)

loss causation.’” Id.

          Despite the many common issues identified above as part of the Rule 23(a)

analysis, Defendants contend that individual issues regarding reliance and damages

predominate over any common inquiries.4 The Court addresses these arguments in

turn.


4
   For class certification purposes, the Supreme Court has found that falsity,
materiality, and loss causation are issues common to a class because “failure of
proof” on any of these elements “would end the case” for all putative class members.
Amgen, 568 U.S. at 468, 475 (“this Court has held that loss causation and the falsity
                                       - 20 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 22 of 83




                              a.   Reliance

          “The reliance element ‘“‘ensures that there is a proper connection between a

defendant’s misrepresentation and a plaintiff’s injury.’”’” Halliburton Co. v. Erica

P. John Fund, Inc., 573 U.S. 258, 267 (2014) (“Halliburton II”) (quoting Amgen,

568 U.S. at 488). “The traditional (and most direct) way a plaintiff can

demonstrate reliance is by showing that he was aware of a company’s statement

and engaged in a relevant transaction . . . based on that specific misrepresentation.”

Halliburton I, 563 U.S. at 810. In Basic Inc. v. Levinson, 485 U.S. 224 (1998),

however, the Supreme Court “recognized that requiring such direct proof of

reliance ‘would place an unnecessarily unrealistic evidentiary burden on the Rule

10b-5 plaintiff who has traded on an impersonal market’” because, even if the

plaintiff could show that he was aware of the misrepresentation, he would have to

“‘show a speculative state of facts, i.e., how he would have acted . . . if the

misrepresentation had not been made.’” Halliburton II, 573 U.S. at 267 (citing

Basic, 485 U.S. at 245). The Supreme Court also recognized that such a



or misleading nature of the defendant’s alleged statements or omissions are common
questions that need not be adjudicated before a class is certified”; “the element of
materiality would end the case for one and for all”); Halliburton I, 563 U.S. at 813
(loss causation is a common question and plaintiffs are not required to “show loss
causation as a condition of obtaining class certification”).

                                              - 21 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 23 of 83




requirement would essentially prevent security fraud cases from ever proceeding as

class actions; if every plaintiff had to prove direct reliance on a defendant’s

misrepresentation, individual issues of reliance would predominate over common

issues, preventing class certification. Id. at 267-68 (citing Basic, 485 U.S. at 242).

          “To address these concerns, Basic held that securities fraud plaintiffs can in

certain circumstances satisfy the reliance element of a Rule 10b-5 action by

invoking a rebuttable presumption of reliance, rather than proving direct reliance

on a misrepresentation.” Id. at 268. This rebuttable presumption is based on the

“‘fraud-on-the-market’” theory, “which holds that ‘the market price of shares

traded on well-developed markets reflects all publicly available information, and,

hence, any material misrepresentations.’” Id. (quoting Basic, 485 U.S. at 246). The

presumption is that

          [a]n investor who buys or sells stock at the price set by the market
          does so in reliance on the integrity of that price. Because most
          publicly available information is reflected in market price, an
          investor’s reliance on any public material misrepresentations . . . may
          be presumed for purposes of a Rule 10b-5 action.

Basic, 485 U.S. at 247.

          To invoke the Basic presumption, “a plaintiff must prove that: (1) the

alleged misrepresentations were publicly known, (2) they were material, (3) the

stock traded in an efficient market, and (4) the plaintiff traded the stock between

                                           - 22 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 24 of 83




when the misrepresentations were made and when the truth was revealed.”

Halliburton II, 573 U.S. at 277-78 (citing Basic, 485 U.S. at 248; Amgen, 568 U.S.

at 471-73.

          The presumption is rebuttable, however, and a defendant may rebut the

presumption by “sever[ing] the link between the alleged misrepresentation and

either the price received (or paid) by the plaintiff, or his decision to trade at a fair

market price.” Basic, 485 U.S. at 248. For example, a defendant could rebut the

presumption with evidence that “the . . . misrepresentation did not, for whatever

reason, actually affect the market price, or that a plaintiff would have bought or

sold the stock even had he been aware that the stock’s price was tainted by fraud.”

Halliburton II, 573 U.S. at 269.

          In this case, Plaintiffs invoke Basic’s presumption of reliance in order to

demonstrate that common issues of reliance predominate over individual issues.

Defendants do not dispute that the alleged misrepresentations were “publicly

known” or that Plaintiffs purchased Southern Company common stock between the

time the alleged misrepresentations were made and the end of the Class Period. Id.

Rather, Defendants argue only that Plaintiffs fail to show the market for Southern

Company stock during the Class Period was efficient, which they say precludes

Plaintiffs’ invocation of the fraud-on-the-market presumption of reliance. Further,
                                           - 23 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 25 of 83




Defendants contend that even if Plaintiffs have established that the market for

Southern Company stock was efficient during the Class Period such that they can

invoke the fraud-on-the-market presumption, Defendants have rebutted the

presumption.

          The Court addresses Plaintiff’s showing of market efficiency and

Defendants’ attempt to rebut the presumption in turn, below.

                                  (1)   Market Efficiency

          For purposes of determining market efficiency, the Eleventh Circuit instructs

courts to consider the “totality of the circumstances” and confirm the existence of

“traditional indicia of efficiency.” Regions, 762 F.3d at 1255. This “traditional

indicia” exists “when ‘millions of shares change hands daily and a critical mass of’

investors and/or analysts . . . ‘study the available information and influence the

stock price through trades and recommendations.’” Id. Further indicia of efficiency

exist when a company is eligible to file an SEC Form S-3 and has an investor base

comprising a wide range of institutional investors. Id. at 1258. Finally, the

Eleventh Circuit has noted that “securities trading on national exchanges like the

NYSE ‘are often presumed to be traded on an efficient market,’ . . . precisely

because the exchanges are generally populated by stocks that are closely watched

by analysts and that trade at a high volume.” Id. at 1257.

                                              - 24 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 26 of 83




          The Court finds that all of the “traditional indicia of efficiency” outlined by

the Eleventh Circuit in Regions existed with respect to Southern Company stock

during the Class Period, and neither Defendants nor their expert dispute this fact.

First, “‘millions of shares change[d] hands daily’” during the Class Period. Id. at

1255. Specifically, the average daily and weekly trading volumes for Southern

Company common stock during the Class Period were 4.5 million and 22.5 million

shares, respectively. [Doc. 77-2, ¶¶49-50]; see also NetBank, 259 F.R.D. at 670

(average weekly trading volume of 1.36 million indicative of market efficiency).

Second, a “‘critical mass’” of analysts and investors followed Southern Company

stock during the Class Period (Regions, 762 F.3d at 1255) – at least 31 different

analysts followed Southern Company, there were at least 182 market makers, and

at least 1,918 news articles about Southern Company were published during the

Class Period. [Doc. 77-2, ¶¶56-58, 68]; see also Internap, 2012 WL 12878579, at

*7-*8 (coverage by at least five different broker/dealers indicative of market

efficiency). Third, Southern Company was eligible to file an SEC Form S-3 at all

times during the Class Period. [Doc. 77-2, ¶73]; see also Internap, 2012 WL

12878579, at *7 n.6 (“‘Form S-3 is reserved for companies whose stock is actively

traded and widely followed.’”). Fourth, at least 1,314 major institutions owned



                                            - 25 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 27 of 83




Southern Company stock during the Class Period. [Doc. 77-2, ¶62];5 see also In re

HealthSouth Corp. Sec. Litig., 261 F.R.D. 616, 637 (N.D. Ala. 2009)

(“HealthSouth II”) (range of 118 to 489 institutional investors indicative of market

efficiency). Finally, Southern Company stock traded on the NYSE throughout the

Class Period. [Doc. 77-2, ¶¶65-69].6 Because Plaintiffs have shown – and

Defendants do not dispute – that the “traditional indicia of efficiency” are satisfied,

the Court finds that Plaintiffs have established market efficiency.

          In addition, although the Eleventh Circuit has not “adopt[ed] the Cammer

factors as the mandatory analytical framework for market efficiency inquiries,” it

acknowledges that “some of those factors might prove particularly useful when a

District Court considers a stock for which the more traditional indicia of efficiency

. . . are not present.” Regions, 762 F.3d at 1255. The five factors set forth in

Cammer v. Bloom, 711 F. Supp. 1264 (D.N.J. 1989), are: (1) large trading volume;




5
   Major institutions are defined as “firms or individuals that exercise investment
discretion over the assets of others in excess of $100 million.” [Doc. 77-2., ¶62].
6
   Not only do Defendants fail to rebut or even address any of the “traditional indicia
of efficiency,” but their expert – Professor Gompers – conceded at the evidentiary
hearing, “I think that most of the time for [firms trading on the NYSE] it’s likely that
they’re efficient.” [Doc. 135 at 180:1-2] (Amended Transcript of the May 21, 2019
Proceedings Before The Honorable William M. Ray, II (“Day 1 Tr.”)).

                                         - 26 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 28 of 83




(2) the existence of a significant analyst coverage; (3) the existence of market

makers and arbitrageurs in the security; (4) the eligibility of the company to file an

SEC Form S-3 Registration Statement; and (5) demonstration of a cause-and-effect

relationship between the announcement of unexpected news and stock price

movement. Courts also look to the following three additional factors set forth in

Krogman v. Sterritt, 202 F.R.D. 467, 474 (N.D. Tex. 2011): “(1) the capitalization

of the company; (2) the bid-ask spread of the stock; and (3) the percentage of stock

not held by insiders (the ‘float’).”

          The Court finds that all of these factors, some of which overlap with the

factors set forth by the Eleventh Circuit in Regions, are satisfied here. Notably,

Defendants do not dispute the first four Cammer factors or any of the Krogman

factors. In fact, at the evidentiary hearing, Defendants’ expert – Professor

Gompers – conceded that he did not consider the first four Cammer factors or any

of the Krogman factors in analyzing market efficiency. Day 1 Tr. at 207:3-18.

Rather, Professor Gompers has argued that the first four Cammer factors are

“totally uninformative” of market efficiency. Id. at 209:13-22. The Plaintiffs

pointed out that Professor Gompers has been criticized for this opinion in the past:

                It may be that many financial economists, including Dr.
          Gompers, dispute the relevancy of the first four Cammer factors to a
          determination of market efficiency, but the Cammer factors
                                           - 27 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 29 of 83




          nonetheless reflect the legal standard for market efficiency. . . .In fact,
          this argument has been offered and rejected by Dr. Gompers before.
          In rejecting the same arguments pursued by Defendants and Dr.
          Gompers, the district court for the Northern District of Illinois aptly
          stated, “Defendants rely on factors that are not legally relevant. . .
          Defendants (and their expert) often describe a different conception of
          an efficient market than is used by the law.”
Willis v. Big Lots, Inc., No. 2:12-cv-604, 2017 WL 1074048, at *4 (S.D. Ohio Mar.

17, 2017).

          The Court finds that the Cammer and Krogman factors provide additional

evidence of market efficiency, and, therefore, the Court will address each of the

Cammer and Krogman factors.

          Cammer Factor One – Weekly Trading Volume. “[A]verage weekly

trading of two percent or more of the outstanding shares would justify a strong

presumption that the market for the security is an efficient one.” Cammer, 711 F.

Supp. at 1286. During the Class Period, an average of 22.5 million Southern

Company shares changed hands weekly, which amounted to 2.58% of all Southern

Company shares outstanding. [Doc. 77-2, ¶50]. Plaintiffs have satisfied Cammer

factor one.

          Cammer Factor Two – Analyst Coverage. The existence of “a significant

number of securities analysts that followed and reported on a company’s stock

during the class period” further supports market efficiency. Cammer, 711 F. Supp.

                                            - 28 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 30 of 83




at 1286; Regions, 762 F.3d at 1255 (same); NetBank, 259 F.R.D. at 671 (broad

analyst coverage “‘implies that company reports are ‘closely reviewed by

investment professionals, who would in turn make buy/sell recommendations to

client investors’”). As described above, at least 31 securities analysts covered

Southern Company during the Class Period. [Doc. 77-2, ¶¶52-57]; cf. Internap,

2012 WL 12878579, at *7-*8 (coverage by at least five different broker/dealers

sufficient); Aranaz v. Catalyst Pharm. Partners Inc., 302 F.R.D. 657, 669 (S.D.

Fla. 2014) (at least four analysts sufficient). Plaintiffs have satisfied Cammer

factor two.

          Cammer Factor Three – Market Makers. The NYSE – one of the most

renowned and liquid stock exchanges in the world – employs a Designated Market

Maker (“DMM”) for each listed stock. [Doc. 77-2, ¶65]. DMMs are responsible for

maintaining a fair and orderly market for registered securities, including the market

for Southern Company stock during the Class Period. Id., ¶¶65, 69. In addition,

there were 182 market makers for Southern Company stock through the NASDAQ

trading platform. Id., ¶68. Trading on the NYSE supports a finding of efficiency.

Regions, 762 F.3d at 1257. Plaintiffs have satisfied Cammer factor three.

          Cammer Factor Four – SEC Form S-3 Eligibility. The Cammer court

found that eligibility to file an SEC Form S-3 supports a finding of market
                                        - 29 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 31 of 83




efficiency. Cammer, 711 F. Supp. at 1285;7 see also Regions, 762 F.3d at 1258. A

company is eligible to file an SEC Form S-3 if it has filed financial reports with the

SEC for 12 consecutive months and has a float of at least $75 million. [Doc. 77-2,

¶¶70-71]. Southern Company – with an average float of $38.9 billion during the

Class Period – was eligible to file an SEC Form S-3 throughout the Class Period.

Id., ¶73; see also HealthSouth II, 261 F.R.D. at 635 (“The ability to file the

abbreviated Form S-3 creates a presumption that the securities trade [is] an

efficient market.”). Plaintiffs have satisfied Cammer factor four.

          Courts also consider the three market efficiency factors set forth in

Krogman. All three of those factors are satisfied here, and Defendants do not

contend otherwise. First, Southern Company is one of the largest companies in the

United States, with a market capitalization during the Class Period of $39.1 billion.

[Doc. 77-2, ¶76]. Second, Southern Company had an average float of 99.5%




7
    “As stated by the SEC: . . . Proposed Form S-3 recognizes the applicability of the
efficient market theory to the registration statement framework with respect to those
registrants which usually provide high quality corporate reports, including Exchange
Act reports, and whose corporate information is broadly disseminated, because such
companies are widely followed by professional analysts and investors in the market
place. . . . Because of the foregoing observations made by the SEC, the existence of
Form S-3 status is an important factor weighing in favor of a finding that a market
is efficient.” Cammer, 711 F. Supp. at 1284-85.

                                           - 30 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 32 of 83




during the Class Period, meaning that virtually all of Southern Company’s stock

was available for trading during the Class Period. Id., ¶80. Third, Southern

Company stock had an extremely low average bid-ask spread during the Class

Period – 0.02%, or $0.01 per share – whereas the average bid-ask spread for all

other companies during this period was 0.72%, or $0.10 per share. Id., ¶¶84-85.

Plaintiffs have satisfied the Krogman factors.

          The Court finds that Plaintiffs have established Cammer factors one through

four and all of the Krogman factors, which Defendants do not challenge. Rather,

Defendants challenge only Plaintiffs’ demonstration of a cause-and-effect

relationship between the release of Company-specific news and movements in

Southern Company’s stock price pursuant to the final Cammer factor – factor five.

Although not required for a finding of market efficiency, for the reasons that

follow, the Court finds that Plaintiffs have demonstrated a sufficient cause-and-

effect relationship in support of Cammer factor five to satisfy this class

certification process.

          Cammer Factor Five – the Cause-and-Effect Relationship. The fifth

Cammer factor considers whether a plaintiff can demonstrate a cause-and-effect

relationship between the release of unexpected company news and movements in a

company’s stock price. Regions, 762 F.3d at 1254 n.2. The Eleventh Circuit in
                                          - 31 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 33 of 83




Regions held that the fifth Cammer factor is not a prerequisite to a finding of

market efficiency. Id. at 1255-56. “Even the Cammer court itself did not establish

such a strict evidentiary burden at the class certification stage.” Id. at 1256.

Indeed, the Eleventh Circuit in Regions affirmed the district court’s finding of

market efficiency even where plaintiffs did not proffer any event study in support

of the fifth Cammer factor. Id. at 1256-57. Importantly, the Court is not aware of

any case in the Eleventh Circuit, and Defendants cite none, finding a market

inefficient where all Cammer/Krogman factors but Cammer factor five were

satisfied.

          The Eleventh Circuit is not alone in its determination that the fifth Cammer

factor is not a prerequisite to a finding of market efficiency – a substantially

similar approach has been taken by the First, Second, Third, Fourth, and Fifth

Circuits. Waggoner v. Barclays PLC, 875 F.3d 79, 97 (2d Cir. 2017), cert. denied,

__ U.S. __, 138 S. Ct. 1702 (2018); Carpenters Pension Tr. Fund of St. Louis v.

Barclays PLC, 310 F.R.D. 69, 83 (S.D.N.Y. 2015) (citing to First, Second, Third,

Fourth, Fifth, and Eleventh Circuit cases holding that the fifth Cammer factor is

not necessary). That is because “[r]equiring a plaintiff to submit proof of market




                                          - 32 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 34 of 83




reactions – and to do so with an event study – ignores Supreme Court precedent as

well as practical considerations.” Barclays, 310 F.R.D. at 84.8

          Although not required, Professor Feinstein conducted an event study to

empirically demonstrate the cause-and-effect relationship between unexpected


8
    Accordingly, district courts around the country routinely find market efficiency
regardless of the fifth Cammer factor. See, e.g., NetBank, 259 F.R.D. at 669, 674-
75 (“Proof of every single factor is not always necessary. . . .Defendants’ arguments
on the [fifth] factor are insufficient to overcome a prima facie showing of market
efficiency at the class certification stage.”); In re Scientific-Atlanta, Inc. Sec. Litig.,
571 F. Supp. 2d 1315, 1339 (N.D. Ga. 2007) (presumption not rebutted where
defendants challenged only the fifth Cammer factor); City of Cape Coral Mun.
Firefighters’ Ret. Plan v. Emergent Biosolutions, Inc., 322 F. Supp. 3d 676, 689 (D.
Md. 2018) (explaining that “[e]ven if the Court were to find [plaintiffs’ expert’s]
opinion regarding the fifth, empirical Cammer factor inadmissible, the Court would
still find” plaintiffs established market efficiency); Angley v. UTI Worldwide Inc.,
311 F. Supp. 3d 1117, 1121 (C.D. Cal. 2018) (“Because there is no evidence
disputing the first four Cammer factors and the Krogman factors weigh in favor of
market efficiency, the Court finds Plaintiff has met its burden of showing market
efficiency.”); In re NII Holdings, Inc. Sec. Litig., 311 F.R.D. 401, 412 (E.D. Va.
2015) (holding fifth Cammer factor is not “dispositive of the market efficiency
inquiry”); Wilson v. LSB Indus., Inc., No. 15 Civ. 7614 (RA) (GWG), 2018 WL
3913115, at *9 (S.D.N.Y. Aug. 13, 2018) (“no one factor is dispositive”); W. Palm
Beach Police Pension Fund v. DFC Glob. Corp., No. 13-6731, 2016 WL 4138613,
at *12 (E.D. Pa. Aug. 4, 2016) (“Courts have rejected the idea that the fifth Cammer
factor is necessary to establish market efficiency.”); In re Montage Tech. Grp. Ltd.
Sec. Litig., No. 14-cv-00722-SI, 2016 WL 1598666, at *8 (N.D. Cal. Apr. 21, 2016)
(“absence of any one Cammer factor is not determinative”); Första AP-Fonden v.
St. Jude Med., Inc., 312 F.R.D. 511, 520 (D. Minn. 2015) (same); Beaver Cty. Emps.’
Ret. Fund v. Tile Shop Holdings, Inc., No. 14-786 ADM/TNL, 2016 WL 4098741,
at *11 (D. Minn. July 28, 2016) (same); Smilovits v. First Solar, Inc., 295 F.R.D.
423, 437 (D. Ariz. 2013) (same).

                                          - 33 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 35 of 83




company-specific news and movements in Southern Company’s stock price. [Doc.

77-2, ¶91]; see also Halliburton II, 573 U.S. at 280 (endorsing use of event studies

in securities cases); FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1313 &

n.31 (11th Cir. 2011) (noting “event studies are a ‘common method’” used to

assess market efficiency). Using statistical analysis, Professor Feinstein isolated

the portion of Southern Company stock movement following each of the seven

Class Period earnings announcements that cannot be attributed to market or sector

factors, i.e., “the residual stock price movement or ‘residual return.’” [Doc. 77-2,

¶93]. Earnings announcement dates are appropriate event dates in event studies

investigating a cause-and-effect relationship between the release of company-

specific news and company stock price movement.9 Neither Defendants nor

Professor Gompers challenge Professor Feinstein’s selection of earnings

announcements as event dates. Day 1 Tr. at 157:5-14.10


9
   The finance literature “notes that [unexpected, value-relevant] information more
frequently arrives on earnings announcement dates than on ordinary dates.” [Doc.
77-2, ¶101]. “Analysts, investors, senior executives, and boards of directors
consider earnings the single most important item in the financial reports issued by
publicly held firms.” “Earnings Management to Exceed Thresholds,” by Francois
Degeorge, Jayendu Patel, and Richard Zeckhauser, Journal of Business, 1999, p.1.
10
  Defendants’ reliance on Ohio Pub. Emps. Ret. Sys. v. Fed. Home Loan Mortg.
Corp., No. 4:08CV0160, 2018 WL 3861840 (N.D. Ohio Aug. 14, 2018) (“Freddie
Mac”), to critique Professor Feinstein’s market efficiency opinion misses the mark.
                                       - 34 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 36 of 83




          Professor Feinstein examined one-day windows for all seven event dates and

found that five of seven dates elicited statistically significant one-day stock price

reactions. [Doc. 77-2 ¶168 & Ex. 7].11 These findings satisfy (at this stage of the

proceedings) the requirement of a cause-and-effect relationship between the

announcement of company-specific news and movements in Southern Company’s

stock price, which, in combination with the other Cammer and Krogman factors,

provides further evidence of market efficiency.12 Additionally, Professor Feinstein



In Freddie Mac, the court was critical of Professor Feinstein’s use of only one event
date. Id. at *3-*4. Here, however, Professor Feinstein used seven earnings
announcement dates by Southern Company.
11
    Of the two event dates that were not followed by statistically significant price
reactions using one-day windows, one of the dates – January 30, 2013 – was deemed
by Professor Feinstein to be a “mixed” news announcement, “meaning that a
statistically significant price reaction would not be expected. Excluding that date,
five of six announcements that would be expected to cause a statistically significant
price reaction were, in fact, followed by a statistically significant price reaction using
one-day windows.” [Doc. 113-2, ¶91 n.76] (Rebuttal Report of Professor Steven P.
Feinstein, Ph.D., CFA, dated Mar. 29, 2019 (“Feinstein Rebuttal”)). Professor
Gompers does not challenge Professor Feinstein’s determination that the news
announced on January 30, 2013 was “mixed” such that a significant price reaction
would not be expected.
12
    There is no requirement that every event date tested be followed by a statistically
significant price reaction in order to conclude that the market for a stock was
efficient. See, e.g., Regions, 762 F.3d at 1257 (rejecting argument that plaintiff must
“prove a set number of unexpected disclosures resulting in an immediate price
impact” in order to establish market efficiency); Thorpe, 2016 WL 4006661, at *13
(expert’s finding that “stock price ‘reacted strongly’” following five of 10 earnings
                                         - 35 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 37 of 83




conducted a Fisher’s Exact Test and found that “the probability of observing five

of seven earnings announcements eliciting statistically significant one-day stock

price reactions would be only 0.003%.” [Doc 113-2, ¶92]. Put differently,

observing significant reactions on five of the seven event dates rejects “to the

99.997% confidence level” the hypothesis that Southern Company stock did not

react to new, value-relevant information. Id.13 The Court finds that Professor

Feinstein’s empirical analysis analyzing exclusively one-day event windows is

strong evidence of market efficiency.

          Further, for two earnings announcements toward the end of the Class Period

– July 31 and October 30, 2013 – Professor Feinstein stated that he examined and



announcements supported market efficiency); In re Petrobras Sec. Litig., 312 F.R.D.
354, 371 (S.D.N.Y. 2016) (“sid[ing] with Feinstein” over Gompers, finding that “not
every event will move a market and that the impact of an event depends on various
factors,” and noting that “[t]he Supreme Court has rejected Gompers’ absolutist view
of market efficiency by making clear that ‘market efficiency is a matter of degree’”),
aff’d in part and vacated in part on other grounds, 862 F.3d 250 (2d Cir. 2017).
13
    At the evidentiary hearing, Professor Gompers testified that “no financial
economist would run a Fisher’s Exact Test to assess market efficiency.” Day 1 Tr.
at 227:22-24. But when confronted with his 2013 report in Deutsche Bank, in which
Professor Gompers ran a Fisher’s Exact Test to argue that the number of significant
price reactions proved market inefficiency, Professor Gompers admitted that he too
has employed Fisher’s Exact Tests to assess market efficiency. See IBEW Local 90
Pension Fund v. Deutsche Bank AG, No. 11-cv-4209 (KBF), ECF No. 62 (S.D.N.Y.
Aug. 29, 2013).

                                         - 36 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 38 of 83




reported the results for both one-day and two-day event windows in light of the

particular facts and circumstances surrounding those events. [Doc. 77-2, ¶¶156-

167 & Ex. 7].14 Professor Feinstein explained why the nature and timing of the

news released on July 31, 2013 supported investigating the second day before

concluding that there was no reaction to the July 31st event. First, Professor

Feinstein explained that the July 31, 2013, news was complex – it was corrective

information concerning the alleged fraud that contradicted earlier Company

representations and was released near the end of the Class Period, which required

“analysts and investors to conduct substantial reevaluation of the Company.”

[Doc. 113-2, ¶¶75-77]. Second, the majority of analyst reports concerning the July

31, 2013, event were issued after the close of market on July 31, 2013, and

continued on to August 1, 2013, demonstrating that the market required additional

time to incorporate the news released late in the trading day on July 31, 2013. Id.,

¶¶80, 83.15 Third, there was an earnings conference call with analysts and


14
    The October 30, 2013, earnings announcement elicited significant price reactions
using both a one- and two-day event window. [Doc. 77-2, ¶¶163-164]. Thus, the
Court addresses only Professor Feinstein’s analysis of a two-day event window
following the July 31, 2013, earnings announcement.
15
   Although Southern Company issued a press release with bottom-line earnings
information before the market opened on July 31, 2013, Professor Feinstein
explained that the analyst reports that were issued before the 1:00 p.m. Eastern
                                       - 37 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 39 of 83




investors that began at 1:00 p.m. Eastern and ended at approximately 2:30 p.m.

Eastern on July 31, 2013, just 90 minutes before the close of the market, during

which Defendants elaborated on the disappointing financial results and answered

questions from analysts. Id., ¶84. Fourth, during the 1:00 p.m. Eastern earnings

call, analysts learned for the first time that Southern Company would need to issue

up to $700 million in equity to protect the balance sheet as a direct result of

mounting Kemper Plant costs, causing nearly all analysts who issued post-market

close reports on July 31, 2013, and August 1, 2013, to report on this surprising,

negative, and new information and cite it as a reason to reduce their estimates

going forward. Id., ¶87.16 Considering the two-day window for the July 31, 2013



earnings call “indicated that analysts were awaiting further details concerning the
additional Kemper Plant charges.” [Doc. 113-2, ¶86]. For example, among the few
pre-call analyst reports was a report from Citi Research, which stated: “‘We look for
the earnings call tomorrow for further clarity and details.’” Id. Similarly, Atlantic
Equities’ pre-call report on July 31, 2013, noted the additional Kemper Plant charge
and indicated that it awaited information concerning the effect on financial guidance,
which would be provided on the earnings call: “We note that the company typically
discussed FY guidance on the call but does not traditionally adjust guidance until
the third quarter.” Id. UBS’s pre-call report on July 31, 2013, also indicated that it
awaited “[d]iscussion” of the “Kemper IGCC construction and cost update” on the
“[c]all at 1pm ET.” Id.
16
   Professor Feinstein explained that because the market had only 90 minutes to
process this “blockbuster negative news[,] [i]t makes sense that some of [the price
reaction] would spill over to August 1st.” Day 1 Tr. at 91:22-92:1. In response,
Defendants cited the Company’s disclosure months earlier that it might need to raise
                                      - 38 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 40 of 83




event date, six of seven event dates were followed by statistically significant price

reactions, and the one date that was not – the “mixed” January 30, 2013

announcement – was followed by an appropriately non-significant price reaction.

The Court finds that Professor Feinstein’s analysis of one- and two-day event

windows, in addition to his other, non-empirical findings, provides further

evidence of market efficiency.

          The Court rejects Defendants’ argument that Professor Feinstein’s event

study failed to establish sufficiently an evidence of a cause-and-effect relationship.




$0 to $300 million in equity to argue that the July 31st revelation that the Company
would in fact raise $700 million due to previously concealed delays and cost
overruns at the Kemper Plant was not “new” news. But the Company’s July 31st
revelation of the certainty of $700 million in equity dilution as a direct result of the
Kemper Plant problems was markedly different from its earlier warning that the
Company may need to issue equity in the amount of $0 to $300 million. In fact,
analysts pointed to the Company’s earlier statement that Southern Company may
need to raise $0 to $300 million to underscore their shock at the dramatically
different July 31st announcement that Southern Company required $700 million in
additional equity. See, e.g., [Doc. 113-2, ¶87]. Further, Professor Gompers testified
that he did not analyze whether new, value-relevant information was released on the
July 31, 2013 earnings call shortly before the market closed or “‘tabulate’”
“‘whether analysts’ reports that were issued” after the market closed for those event
dates “‘reported on and discussed new information that they learned during those
calls.’” [Doc. 114-1 at 13-14] (Plaintiffs’ Memorandum of Law in Support of
Motion to Exclude Report and Opinions of Dr. Paul A. Gompers). Therefore, the
Court gives little weight to Professor Gompers’ opinion that no new information was
discussed during the July 31, 2013, earnings call.

                                          - 39 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 41 of 83




The Court notes at the outset that Professor Gompers does not opine that the

market for Southern Company stock was inefficient during the Class Period. Day

1 Tr. at 206:20-207:2; cf. Scientific-Atlanta, 571 F. Supp. 2d at 1340 (noting that

where defendant’s market efficiency expert only criticizes plaintiff’s expert’s

analysis and “does not opine that the market . . . was not efficient. . . , the Court

affords his affidavit little weight”). Rather, Professor Gompers proffers a different

event study model, using a different industry sector index17 and analyzing only

one-day event windows, that finds that three of seven event dates were followed by

statistically significant one-day price reactions. [Doc. 106-2] (Expert Report of

Paul A. Gompers, Ph.D., dated Jan. 11, 2019 (“Gompers Rpt.”)).

          While the Court declines to “engage in the parties’ battle of the experts”

with respect to Cammer factor five (NetBank, 259 F.R.D. at 670 & n.8, 674), the

Court notes that Professor Gompers’ event study results themselves support a

finding of market efficiency.18 And, in any event, event studies are not required in


17
   One variable in an event study model is the sector index, which “control[s] for
the effects of market-wide and industry news on the company’s stock price, so that
one can isolate the effect of company-specific news.” [Doc. 113-2, ¶99].
18
   Professor Feinstein conducted a Fisher’s Exact Test to test the probability of
observing three of seven earnings announcement eliciting statistically significant
one-day stock price reactions. Professor Feinstein concluded that the probability of
observing Professor Gompers’ results (i.e., three of seven event dates eliciting
                                      - 40 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 42 of 83




this Circuit for a finding of market efficiency.19 Despite the non-dispositive nature

of the fifth Cammer factor and the Court’s disinclination to engage in a battle of

the experts at this stage, the Court has considered Defendants’ arguments with

respect to the sector index and event window and finds that Professor Feinstein’s

selections were appropriate in this case.

                                  (i)     Sector Index

          As noted above, the sector index in an event study model “control[s] for the

effects of market-wide and industry news on the company’s stock price, so that one

can isolate the effect of company-specific news.” [Doc. 113-2, ¶99]. In this case,

Professor Feinstein employed his standard methodology of selecting the index



statistically significant price reactions) in an inefficient market would be only
0.502%. [Doc. 113-2, ¶95]. Thus, at a 99.498% confidence level, Professor
Gompers’ event seemingly study rejects the hypothesis that Southern Company
stock did not trade in an efficient market. Id.
19
   Although event studies are not required in this Circuit, Professor Gompers opined
that “the only evidence a financial economist would look to in terms of offering . . .
his conclusion is the direct test, an event study.” Day 1 Tr. at 198:23-199:1.
Professor Gompers readily testified that he was unaware that event studies are not
required in this Circuit (id. at 212:11-14) and that it does not matter to him in offering
opinion testimony in this case “how Courts state that market efficiency can be
established.” Id. at 217:2-4. But though “[i]t may be that many financial
economists, including Dr. Gompers,” believe that event studies are required, such a
position “‘describe[s] a different conception of an efficient market than is used by
the law.’” Willis, 2017 WL 1074048, at *4.

                                          - 41 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 43 of 83




chosen by the target company in its SEC filings for purposes of complying with

SEC Regulation S-K, which is an SEC regulation that requires publicly traded

companies to identify an industry sector index so that readers can compare the

target company’s stock performance against the performance of peer companies in

the target company’s sector. Id., ¶¶100-101. Pursuant to SEC Regulation S-K,

Southern Company elected to utilize throughout the Class Period a “published

industry or line-of-business index.” 17 C.F.R. §229.201. Specifically, the

Company chose an index published by Standard & Poor’s – the Standard & Poor’s

Electric Utility Index (“S&P EUI”) – as the representative sector index against

which investors should compare Southern Company’s stock performance. [Doc.

113-2, ¶102].20 Standard & Poor’s, a global financial services company, “is


20
    SEC Regulation S-K provides publicly traded companies wide latitude in
selecting a sector index, inviting companies to compare themselves against a
“published industry or line-of-business index”; “[p]eer issuer(s) selected in good
faith”; or “[i]ssuer(s) with similar market capitalizations, but only if the registrant
does not use a published industry or line-of-business index and does not believe it
can reasonably identify a peer group.” 17 C.F.R. §229.201. Moreover, to the extent
a company has any difficulties in identifying an appropriate industry sector index,
SEC Regulation S-K explicitly invites companies to describe those difficulties or
deficiencies or to construct a custom index out of “peers issuers selected in good
faith.” Id. Although SEC Regulation S-K permitted Southern Company to present
an index comprised of “[p]eer issuer(s) selected in good faith,” Southern Company
chose not to do so. Id. Rather, Southern Company presented a “published industry
or line-of-business index” – the S&P EUI.

                                        - 42 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 44 of 83




recognized as the industry leader in the creation and production of sector indices.”

Day 1 Tr. at 75:9-16. Standard & Poor’s included in the S&P EUI only those

companies deemed to be “electric utility” companies, such as Southern Company.

Id. at 78:7-79:6.21

          Professor Gompers, on the other hand, created and tested six different sector

indices in search of the index that had the highest “R value” or tightest “fit” vis-à-

vis Southern Company’s stock price movements. [Doc 106-2 ¶¶56, 62-63].

Professor Gompers settled on an index he created by including companies

identified by Southern Company as “Custom Peer Group” companies for purposes

of executive compensation benchmarking purposes in its 2013 and 2014 proxy

statements. Id., ¶63 n.46.

          As the Court explained in its Daubert Order, “two experts can disagree on

the index which best represents the company at issue when conducting an event

study.” [Doc. 138] Daubert Order at 15; accord Carpenters Health & Welfare

Fund v. Coca-Cola Co., No. 1:00-CV-2838-WBH, 2008 WL 4737173, at *2 (N.D.

Ga. Mar. 14, 2008) (rejecting challenge to Professor Feinstein’s sector index


21
    Standard & Poor’s excluded from the S&P EUI companies deemed to be “multi-
utility” companies, which are companies that provide other, non-electric utility
services, such as water and natural gas. Id.

                                          - 43 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 45 of 83




because “[i]n any complex statistical analysis, there is the potential for reasonable

minds to disagree regarding these choices”). Nonetheless, “[a]fter reviewing the

information regarding the index chosen by Dr. Feinstein, the Court is unable to see

where an index reported to the SEC by Defendant Southern would be an

inappropriate choice.” [Doc. 138 at 10]. The Court finds that Professor

Feinstein’s selection of the S&P EUI and the use of that index in event study

analysis for this case were appropriate.

          For a number of reasons, including that the Defendants’ arguments

concerning which is the best sector index are better left for trial, the Court finds no

reason to jettison the S&P EUI in favor of Professor Gompers’ “Custom Peer

Group” index. First, Professor Gompers claims that his index is better because it

has better statistical “fit.” [Doc. 106-2, ¶63]. Even if that is true, the trier of fact at

trial will be tasked with weighing each expert’s index selection and deciding which

index best matches Southern Company’s sector. [Doc. 138 at 10].

          Second, Professor Gompers cited no authority supporting his opinion that a

researcher should create and test multiple indices and use an index with the tightest

fit. Indeed, Professor Gompers’ two authorities on this point, which he cites to

support only the definition of statistical fit, do not state that one should search for

and use an index with the tightest statistical fit. To the contrary, those authorities
                                           - 44 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 46 of 83




make clear that using an index with the tightest fit or highest R value is not

necessarily preferable.22

          Third, Professor Gompers himself has previously opined that choosing an

index based on statistical fit is improper data-mining and not accepted by the

academic literature. See [Doc. 113-2, ¶141]. Specifically, in In re Northfield Labs,

Sec, Litig., Professor Gompers opined that plaintiff’s expert was engaged “‘in what

statisticians call “data-mining,” which in this case means selectively choosing a set

of companies that provides the best fit for his model. This data mining approach is

not accepted in the academic literature. Rather the accepted and standard way to

select competitors is to use an a priori selection criterion.’” Id. In Northfield,




22
   Professor Gompers relies on “Econometrics: Legal, Practical, and Technical
Issues” by Lawrence Wu (ABA Antitrust Section, 2014) (“Wu, Econometrics”) to
explain the meaning of a higher R². [Doc. 106-2, ¶57 & nn.134-135]. But Professor
Gompers omits Wu’s conclusion that “[a] model with a high R-squared statistic is
not necessarily better than a different model with a lower R-squared statistic, and
one should not place too great of importance on finding a model with a high R-
squared statistic.” Wu, Econometrics at 100. Professor Gompers also relies on
“Introduction to Econometrics,” by James H. Stock and Mark W. Watson, 2nd ed.
(Boston: Pearson/Addison-Wesley, 2007) (“Introduction to Econometrics”) to
explain the concept of fit. [Doc. 106-2, ¶57 & nn.131-133, 135]. But Professor
Gompers omits the article’s conclusion that “heavy reliance on the [R value, or fit]
can be a trap. [Seeking to] ‘maximize the [R value]’ is rarely the answer to any
economically or statistically meaningful question.” Introduction to Econometrics at
202.

                                         - 45 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 47 of 83




Professor Gompers cited to MacKinlay, et al., for the proposition that “the most

effective means of reducing the impact of over-fitting and data-snooping is to

impose some discipline on the specification search by a priori considerations.”

“The Econometrics of Financial Markets,” by Craig A. MacKinlay, John Y.

Campbell, and Andrew W. Lo (Princeton University Press, 1997), p. 524.

          Fourth, whereas the S&P EUI was an index used by Southern Company

during the Class Period, Professor Gompers’ so-called “Custom Peer Group” was

not. [Doc. 113-2, ¶¶117, 131].23 Rather, the “Custom Peer Group,” as referenced

in Southern Company’s proxy statements, was a list of companies that Southern

Company identified as compensation benchmarks – in other words, companies that




23
    In his first report, Professor Gompers indicated that that the “Custom Peer
Group” was an index used by Southern Company. [Doc. 106-2, ¶15]. At his
deposition, Professor Gompers surmised that although Southern Company’s proxy
statement “doesn’t mention [a Custom Peer Group] index, it’s [his] belief that
[Southern Company] had to have created [one].” Plaintiffs’ Ex. 6, Gompers Tr. at
175:13-18. On rebuttal, Professor Gompers abandoned his claim that the “Custom
Peer Group” was an index, stating instead that “[w]hether the Custom Peer Group is
referred to as an ‘index’ in Southern’s SEC filings is irrelevant.” [Doc. 117-2]
(Declaration of Paul A. Gompers, dated Apr. 12, 2019 (“Gompers Rebuttal”)), ¶34.
At the evidentiary hearing, Professor Gompers ultimately conceded that Southern
Company did not use the Custom Peer Group as an index – “[t]hey did not create a
composite number from those companies.” Day 1 Tr. at 236:4-5; id. at 236:10-11
(“I’m unaware of them calculating a single return series from the custom peer
group.”).

                                       - 46 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 48 of 83




Southern Company benchmarked to determine how to pay its executives.

[Doc.113-2, ¶131]. But companies choose compensation benchmark comparators

for myriad reasons that may have nothing to do with the industry sector. For

example, companies choose compensation benchmark comparators that have

similar management structure, number of employees, geographic locations, or

market capitalization regardless of whether those comparators are in the same

industry sector. Day 1 Tr. at 79:11-18; ECF No. 139 (Transcript of May 22, 2019

Proceedings Before The Honorable William M. Ray, II (“Day 2 Tr.”)) at 29:13-

30:7. Indeed, the S&P EUI was comprised only of companies deemed to be

“electric utility” companies and excluded companies deemed to be “multi-utility”

companies, which are companies that provide other, non-electric utility services,

such as water and natural gas. Day 1 Tr. at 78:7-79:6. Several of the companies

included in Professor Gompers’ “Custom Peer Group” index, however, were

“multi-utility” companies. Id. And Southern Company indicated that its

compensation benchmark companies were selected because they were “‘believed

to be most similar to the Company in both business model and investors,’” not

because those companies were in the same industry sector. [Doc 113-2, ¶¶135-

136]; see also Day 2 Tr. at 29:13-30:7. To be sure, companies can have the same

“business model and investors” as Southern Company but not be in the same
                                       - 47 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 49 of 83




industry sector. Day 2 Tr. at 29:13-30:7 (explaining that compensation peers can

be selected because, for example, they have similar management structure or are in

the same geographic region, irrespective of whether they operate in the same

industry sector).

          Finally, the Court finds compelling the fact that Southern Company,

throughout the Class Period, represented in its SEC filings that the S&P EUI was

the industry sector against which investors should compare Southern Company’s

stock performance. Professor Gompers’ post-hoc attempt to create new indices

with tighter statistical fit, despite the fact that the Company never did so and never

described any deficiencies with the S&P EUI (both of which SEC Regulation S-K

expressly invites companies to do) compels the Court to conclude that use of the

S&P EUI index is appropriate in this action.

                                  (ii)   Event Window Duration

          The “event window” in an event study model refers to the time period over

which the stock price of the target company will be examined vis-à-vis the event

under examination. [Doc.77-2., ¶159]. As explained above, Professor Feinstein

examined and presented results using one-day event windows for all seven

earnings announcements, meaning that he examined the stock price reaction on the

day of the earnings announcement only. Id., ¶168 & Ex. 7. For two dates toward
                                          - 48 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 50 of 83




the end of the Class Period – July 31 and October 30, 2013 – Professor Feinstein

analyzed and presented the results using two-day event windows, meaning that he

examined the earnings announcement date and the date following the earnings

announcement. Id., ¶¶156-167. Professor Feinstein explained why the facts and

circumstances warranted examination of the second day for these event dates. See

supra at 38-40.

          As the Court explained in its Daubert Order, “courts recognize the particular

circumstances of an event may dictate the window used by an expert when

conducting event studies.” [Doc. 138 at 8]. For a number of reasons, the Court

declines to limit its consideration of the experts’ event study results to one-day

event windows only.

          First, using exclusively one-day event windows does not change Professor

Feinstein’s conclusion concerning market efficiency. [Doc. 113-2, ¶¶91-95]. As a

result, the debate about event windows in this case is largely academic.

          Second, there are many cases that find that multi-day event windows are

appropriate for event study analysis in securities fraud class actions. See, e.g., In

re Xcelera.com Sec. Litig., 430 F.3d 503, 513 n.11 (1st Cir. 2005) (rejecting

argument that a two-day event window is inconsistent with an efficient market); In

re DVI, Inc. Sec. Litig., 639 F.3d 623, 635 (3rd Cir. 2011) (“That some information
                                          - 49 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 51 of 83




took two days to affect the price does not undermine a finding of efficiency.”),

abrogated on other grounds by Amgen Inc. v. Connecticut Retirement Plains and

Trust Funds, 133 S. Ct. (2013); In re Vivendi Universal, S.A., Sec. Litig., 634 F.

Supp. 2d 352, 372 (S.D.N.Y. 2009) (using a three-day window for analysis); In re

Diamond Foods, Inc., 295 F.R.D. 240, 249 (N.D. Cal. 2013) (citing defense

expert’s assertion that a “proper test of market efficiency” required analyzing

whether the market price reacted to new information over more than one trading

day in order to “assess[] whether there are delayed price responses to the events of

interest”); Fogarazzo v. Lehman Bros., 263 F.R.D. 90, 104 (S.D.N.Y. 2009)

(accepting event study with three-day event window and rejecting argument that

this rule only applied “where the timing of discrete events was [not]

ascertainable”); Aranaz, 302 F.R.D. at 669 (citing significant two-day stock

decline as “strong empirical evidence of market efficiency”).

          In another securities fraud case, Carpenters Pension Tr. Fund of St. Louis v.

Barclays PLC, the court explicitly considered and rejected Professor Gompers’

exact same argument against two-day windows that he offers in this case, finding

that “[a] two-to three-day window is common in event studies” because “it is

standard for experts to utilize an event window including both the day of the event

and the day following an event.” 310 F.R.D. at 96. The Barclays court noted that
                                           - 50 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 52 of 83




Professor Gompers “agree[d] that event studies often use a two-day window, the

date of the announcement and the day after.” Id. at 96 n.183.

          Third, and more broadly, the Supreme Court has expressly refused to “adopt

any particular theory of how quickly and completely publicly available information

is reflected in market price.” Basic, 485 U.S. at 248 n.28. Following its decision

in Basic, the Supreme Court in Halliburton II reiterated that it would not “enter the

fray” of academic debates about the speed at which information is impounded into

a stock price, and reconfirmed that market efficiency is based on “the fairly modest

premise that ‘market professionals generally consider most publicly announced

material statements about companies, thereby affecting stock market prices.’” 573

U.S. at 271-72 (quoting Basic, 485 U.S. at 247 n.24).

          Fourth, academic literature supports the use of two-day (or more) event

windows. For example, MacKinlay explains that two-day event windows are

appropriate when analyzing earnings announcements.24 Professor Feinstein cited

multiple other legal and academic papers endorsing the use of multi-day event




24
  “Event Studies in Economics and Finance” by Craig A. MacKinlay, Journal of
Economic Literature, Vol. 35, No. 1, 1997, pp. 14-15. MacKinlay makes clear that
examination of stock price effects that occur on the second trading day is perfectly
appropriate in event study analysis.

                                          - 51 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 53 of 83




windows and explaining that price reactions to news sometimes occur over two or

more trading days, including a paper by David I. Tabak, who explains that “[i]n

securities fraud cases, many experts have adopted the convention of looking at

one-day, two-day, or five-day periods following an announcement.”25 And

although Defendants and Professor Gompers cite academic literature for the

proposition that stock price reactions generally begin quickly, this does not

necessarily mean that stock price reactions always end quickly. Rather, as

Professor Feinstein explained, “[i]t is not settled science that an efficient market

price reaction is over within a matter of minutes,” and “the articles [Professor




25
   “Materiality and Magnitude: Event Studies in the Courtroom,” by David I. Tabak
and Frederick C. Dunbar, Litigation Services Handbook, The Role of the Financial
Expert, 3d ed., 2001, p. 194; see also Feinstein Rebuttal, ¶¶53-57, 63, 66-68 (citing
“Does M&A Pay? A Survey of Evidence for the Decision-Maker,” by Robert F.
Bruner, Journal of Applied Finance, Spring/Summer 2002; “The Intraday Speed Of
Adjustment Of Stock Prices To Earnings And Dividend Announcements,” by James
Patell and Mark Wolfson, Journal of Financial Economics, Vol. 13, p. 223-252,
1984, p. 235; “Intradaily Price-Volume Adjustments of NYSE Stocks to Unexpected
Earnings,” by C. Woodruff and A. Senchack, The Journal of Finance, 1988, pp. 487-
490; “Price Discovery on the NYSE and the NASDAQ: The Case of Overnight and
Daytime News Releases,” by Jason Greene and Susan Watts, Financial
Management, Vol. 25, No. 1, Spring 1996, pp. 19-42, p. 37; “Announcement Effects
Of New Equity Issues And The Use Of Intraday Price Data,” by Michael Barclay
and Robert Litzenberger, Journal of Financial Economics, Vol. 21, 1998, pp. 71-99,
p. 92; “Market Efficiency In Real Time,” by Jeffrey Busse and T. Clifton Green,
Journal of Financial Economics, Vol. 65, 2002, pp. 415-437, p. 416).

                                        - 52 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 54 of 83




Gompers cites] do not conclude that the stock price reaction in an efficient market

necessarily ends quickly and cannot continue on the day after an earnings

announcement.” [Doc. 113-2, ¶¶60, 65].

          Fifth, the Court finds, in accordance with the academic literature, that when

the particular facts and circumstances justify investigating multi-day event

windows, such analysis is appropriate. In this case, Professor Feinstein explained

that the news released on July 31, 2013, was (1) complex and contradicted

previous misrepresentations, (2) released late in the trading day, (3) expanded upon

with further clarification and explanation, including that the Company would have

to issue $700 million in equity to address Kemper cost overruns just 90 minutes

before the market closed,26 and (4) covered by analysts, the majority of whom

issued reports after the market closed on July 31, 2013 and on August 1, 2013. See

supra at 38-40. Given the factual scenario surrounding the news on July 31, 2013,




26
    See Day 1 Tr. at 141:21-25 (explaining that 90 minutes is “a short amount of time
to analyze the blockbuster news that the company was going to have to issue $700
million in . . . new equity, diluting its equity in order to respond to overruns at
Kemper”); id. at 144:20-25 (“[T]he conference call is where they disclosed the
dilution and the new $700 million equity issue that the company would have to
execute in order to raise the money to finish the plant. So that was blockbuster news
at the end of the trading day on July 31st.”).

                                           - 53 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 55 of 83




the Court finds Professor Feinstein’s investigation of the price reaction that

occurred on August 1, 2013, to be appropriate.

          Finally, the Court rejects Defendants’ suggestion that Professor Feinstein’s

analysis should be disregarded because he did not analyze only one-day windows

or only two-day windows. The Court is unaware of any rule, and Defendants cite

none, requiring that one must commit at the outset, before analyzing the data, to

investigate only one-day or only two-day event windows. Professor Feinstein

testified that event study analysis is “an investigation, and the results might compel

you to look at a larger window.” Day 1 Tr. at 138:4-11; see also id. at 143:7-10

(“[T]o commit to one-day windows only and disregard the possibility that the

reaction will be evident on the second day is not reliable investigative research.”);

id. at 143:17-24 (“Because the literature says that the reaction might be on the

second day, it’s imperative to look on the second day before concluding that there

was no reaction.”).27




27
   With respect to Defendants’ argument that Professor Feinstein was inconsistent
because he did not examine the second day for certain other dates, Professor
Feinstein explained that an event study analysis is an investigation to confirm that a
company’s stock price reacts to news. Where there was a one-day significant price
reaction, Professor Feinstein explained that there was no need to investigate the
second day because the event study confirmed that the market responded to news.
                                       - 54 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 56 of 83




          For the foregoing reasons, the Court finds that Professor Feinstein’s

selection of the S&P EUI and his analysis of one- and two-day event windows was

appropriate and credits his event study findings. In combination with Professor

Feinstein’s other market efficiency findings, including those related to the Eleventh

Circuit’s “indicia of efficiency” and the other Cammer and Krogman factors, the

Courts finds that Plaintiffs have established by a preponderance of the evidence

that the market for Southern Company stock was efficient, such that Plaintiffs are

entitled to the fraud-on-the-market presumption of reliance.

                                  (2)   Price Impact

          “[O]nce a plaintiff shows entitlement to a presumption of reliance, the

defendant is burdened with the daunting task of proving that the publicly known

statement had no price impact.” Aranaz, 302 F.R.D. at 673; Thorpe, 2016 WL

4006661, at *13 (“Defendants must demonstrate that the corrective disclosures

played no part in the decline in the Company’s share price.”). To meet their

burden, Defendants must “show[] that the alleged misrepresentation[s] did not

actually affect the stock’s market price.” Halliburton II, 573 U.S. at 282; see also




Day 1 Tr. at 146:13-148:25. Of course, the trier of fact will ultimately get the final
say as to whether Professor Feinstein’s approach was reasonable.

                                              - 55 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 57 of 83




id. at 284 (Ginsburg, J., concurring) (“[I]t is incumbent upon the defendant to show

the absence of price impact.”). In other words, Defendants must show that “the

alleged misstatements [had] no price impact whatsoever” to rebut the presumption.

Emergent Biosolutions, 322 F. Supp. 3d at 687.

          To prove a lack of price impact, Defendants and Professor Gompers

analyzed the stock price reaction following the five alleged corrective disclosures,

which occurred on April 24, July 1, July 31, October 2, and October 30, 2013.28

Defendants cited to Professor Gompers’ event study analysis of these five

disclosures, focusing on whether the disclosures were followed by statistically

significant stock price declines. [Doc. 106] (“Defendants’ Class Certification

Opposition”) at 17-18. According to Professor Gompers’ model, only the April 24,

2013, disclosure was followed by a statistically significant stock price decline. Id.

On that basis, Defendants concede that they cannot prove an absence of price




28
    Because Defendants’ allegedly false statements and omissions regarding the
construction and status of the Kemper Plant were not unexpected, they would not be
anticipated to cause a statistically significant stock price increase. [Doc 113-2, ¶¶95-
99]. As the Eleventh Circuit held in Regions, “[w]hen a company releases expected
information, truthful or otherwise, the efficient market hypothesis underlying Basic
predicts that the disclosure will cause no significant change in the price.” 762 F.3d
at 1256. Consequently, for purposes of price impact, Defendants focus on the stock
price reaction following the alleged corrective disclosures.

                                         - 56 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 58 of 83




impact for that date, but ask the Court to hold as a matter of law that the remaining

four corrective disclosures should be dismissed from the case. Id.

          The Court finds that Defendants have failed to prove an absence of price

impact. As an initial matter, as explained in the Daubert Order and above, the

Court finds that Professor Feinstein’s event study model, including his index

selection and use of one- and two-day event windows, was appropriate. Professor

Feinstein’s model demonstrates that four of the five alleged corrective disclosures

– including the first corrective disclosure on April 24, 2013, and the last corrective

disclosure on October 30, 2013 – were followed by statistically significant price

declines. [Doc. 113-2, ¶¶176-177 and p. 110]. Thus, because Defendants concede

that a statistically significant price decline following an alleged corrective

disclosure means one cannot rule out price impact, Professor Feinstein’s model

demonstrates that Defendants cannot prove an absence of price impact during the

Class Period.

          Moreover, even if the Court were to rely on Professor Gompers’ model,

Defendants still have not rebutted the presumption because their price impact

arguments rely on a statistical fallacy. Contrary to Defendants’ argument, the

existence of non-statistically-significant stock price declines does not prove the

absence of price impact. “[I]f a price movement is not statistically significant, one
                                          - 57 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 59 of 83




cannot rule out random volatility, but neither can one rule out information as the

cause of the price movement or at least a contributing factor.” [Doc. 113-2, ¶165].

Thus, “Professor Gompers’ failure to find statistically significant stock price

declines on the other corrective disclosure event dates during the Class Period

proves nothing,” because a “failure to find statistical significance does not prove

that information had no role in the observed stock price adjustment.” Id., ¶29.

Rather, “[n]on-significance means indeterminate with respect to finding the cause

of a stock price movement; it does not mean that there was no decline or that the

decline was necessarily caused by factors other than the corrective disclosure.” Id.

          An event study tests whether one can reject a null hypothesis. For price

impact purposes, the null hypothesis under examination is that the stock price of

the subject company was not impacted by the alleged misrepresentations. It is

axiomatic that “failure to rebut the null hypothesis does not necessarily mean that a

misrepresentation had no price impact.” Jill E. Fisch et al., The Logic and Limits

of Event Studies in Securities Fraud Litigation, 96 Tex. L. Rev. 553, 611 (2018).

Rather,

          [a]n event date’s excess returns might be in the direction consistent
          with the plaintiff’s allegations but be too small to be statistically
          significant at a significance level as demanding as 5%. Failure to
          demonstrate this level of statistical insignificance does not prove the
          null hypothesis, however; rather, such failure simply implies that one
                                           - 58 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 60 of 83




          does not reject the null hypothesis at that significance level. That is,
          the standard event study does not show the information did not affect
          stock price; it just shows that the information did not have a
          statistically significant effect at the 5% level.

Id. As Brav & Heaton explain, “[c]ourts err because of their mistaken premise that

statistical insignificance indicates the probable absence of a price impact.” Alon

Brav & J.B. Heaton, Event Studies in Securities Litigation: Low Power,

Confounding Effects, and Bias, 93 Wash. U. L. Rev. 583, 587 (2015); see also id.

at 602 (“[W]hile a statistically significant reaction to a firm-specific news event is

evidence [of price impact] . . . , the converse is not true – the failure of the price to

react so extremely as to be two standard deviations from average does not establish

that the market is inefficient.”);29 “Statistical Techniques in Business and

Economics,” by Robert D. Mason, Douglas A. Lind & William G. Marchal, 10th

Edition, Irwin McGraw-Hill, 1999, p. 307 (“We should emphasize that if the null

hypothesis [H0] is not rejected, based on the sample data, we cannot say that the

null hypothesis is true. To put it another way, failing to reject the null hypothesis




29
   Alon Brav was one of Professor Gompers’ Ph.D. students at The University of
Chicago, and Professor Gompers has written articles with Dr. Brav. Day 1 Tr. at
249:21-22.

                                           - 59 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 61 of 83




does not prove that [the null hypothesis] is true, it means we have failed to

disprove [the null hypothesis].”).

          Thus, Professor Gompers conceded at the evidentiary hearing that a non-

statistically significant decline does not prove the null hypothesis to be true – in

other words, failure to observe statistically significant declines does not prove that

Southern Company’s stock price was not impacted by the alleged

misrepresentations. Day 1 Tr. at 247:9-14. Instead, Professor Gompers argued

that, “[a]s an academic if you have no evidence that there’s price impact[,] you

conclude there’s no price impact.” Id. at 247:21-23. However, the Court declines

to find an absence of price impact simply because Professor Gompers found the

price decline to not be statistically significant.30

          In recognition of this basic truism of statistics, courts routinely reject the

argument that a non-statistically significant stock price decline proves an absence

of price impact. For example, the court in Rooney v. EZCORP, Inc. rejected


30
    During the evidentiary hearing, Professor Feinstein provided an analogy to this
situation: “[I]f you want to ascertain whether or not a particular lake has fish in it,
you might want to throw a line in and see if you can catch a fish. If you catch a fish,
that’s proof that the lake has fish. If you don’t catch a fish, that hasn’t proved
anything. You haven’t proved that there’s no fish in the lake. Might prove that
you’re a bad fisherman and that you threw the line into the wrong place.” Day 1 Tr.
at 96:22-97:3.

                                             - 60 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 62 of 83




“Defendants’ attempt to rebut the Basic presumption” by pointing to the fact that

only two of the four alleged corrective disclosures were followed by a statistically

significant stock price decline, finding the argument “flawed from a statistical

perspective.” Rooney v. EZCORP, Inc., No. A-15-CA-00608-55, 2019 WL

691205, at *7 (W.D. Tex. Feb. 19, 2019). The court explained:

          Defendants suggest the lack of a statistically significant price
          adjustment following a corrective disclosure shows that whatever
          price adjustment has occurred must be due to “random chance” rather
          than a predicate misrepresentation. But that is not how hypothesis
          testing works. A statistically significant price adjustment following a
          corrective disclosure is evidence the original misrepresentation did, in
          fact, affect the stock price. The converse, however, is not true – the
          absence of a statistically significant price adjustment does not show
          the stock price was unaffected by the misrepresentation.

Id.31 Similarly, the Third Circuit Court of Appeals recently held that although a

non-statistically significant price decline, without more, may not “demonstrate a

price impact,” neither is it “necessarily proof of the opposite.” Vizirgianakis v.

Aeterna Zentaris, Inc., No. 18-2474, 2019 WL 2305491, at *2 (3d Cir. May 30,



31
    During the evidentiary hearing, counsel for Defendants noted that the defendants
in Rooney sought review of the class certification order by the Fifth Circuit.
Subsequently, however, the parties in Rooney informed the court that they settled
the case and “jointly moved the United States Court of Appeals for the Fifth Circuit
to hold in abeyance Defendants’ pending appeal” of the class certification order. In
re EZCORP, Inc. Sec. Litig., No. 1:15-cv-00608-SS, ECF No. 134 (W.D. Tex. June
5, 2019).

                                           - 61 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 63 of 83




2019). The weight of authority is in accord. See, e.g., City of Sterling Heights

Gen. Emps.’ Ret. Sys. v. Prudential Fin., Inc., No. 12-5275, 2015 WL 5097883, at

*13 n.8 (D.N.J. Aug. 31, 2015) (“[I]t also does not necessarily follow from the

mere absence of a statistically significant change in the stock price that there was

no price impact.”); DFC Glob., 2016 WL 4138613, at *14 (same); Pirnik v. Fiat

Chrysler Autos., N.V., 327 F.R.D. 38, 46 (S.D.N.Y. 2018) (holding that non-

statistically significant stock price decline following corrective disclosure “does

not prove the absence of price impact”) (emphasis in original); Barclays, 310

F.R.D. at 95 (“The failure of an event study to find price movement does not prove

lack of price impact with scientific certainty.”); Bing Li v. Aeterna Zentaris, Inc.,

324 F.R.D. 331 (D.N.J. 2018) (same), aff’d sub nom. Vizirgianakis v. Aeterna

Zentaris, Inc., 2019 WL 2305491. Defendants must prove that the corrective

disclosures “had no negative impact on the price of” Southern Company stock.

Aranaz, 302 F.R.D. at 672; see also Basic, 485 U.S. at 248 (defendants must

“sever[] the link between the alleged misrepresentation and either the price

received (or paid) by the plaintiff” in order to rebut the establish no price impact).




                                         - 62 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 64 of 83




A non-statistically significant decline simply does not “sever the link” between the

alleged misrepresentations and corrective disclosures.32

          In any event, the Court finds that Defendants have failed to rebut the

presumptions because they do not even argue that there was “no price impact

whatsoever.” Emergent Biosolutions, 322 F. Supp. 3d at 687. Rather, they

concede that they cannot rule out price impact because the stock price decline

following at least one Class Period corrective disclosure – the April 24, 2013

corrective disclosure – was statistically significant [Doc. 106 at 17]. This

concession dooms Defendants’ attempt to rebut the presumption of reliance

because the inquiry is whether Defendants have proven a complete lack of price

impact during the Class Period, not whether the stock price decline following




32
    Defendants cite Halliburton III as support for their argument that a non-
statistically significant decline following a corrective disclosure proves an absence
of price impact. 309 F.R.D. at 280. However, the court there based its ruling both
on the absence of a statistically significant price reaction and that the relevant
information had been previously disclosed. Defendants also cite Intuitive, 2016 WL
7425926, *15-*16, in which plaintiffs conceded that a non-statistically significant
decline would prove no price impact. Thus, the court did not resolve that question
but, rather, cited to Halliburton III without analysis. Defendants’ other case,
Finisar, 2017 WL 6026244, did not analyze the question of whether a non-
significant decline proves an absence of price impact.

                                           - 63 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 65 of 83




individual corrective disclosures was caused by the alleged misrepresentations,

which is a loss causation analysis not appropriate at this stage.

          For this reason, numerous courts addressing class certification have refused

to shorten class periods by dismissing subsequent corrective disclosures where

some but not all of the stock price declines following the alleged corrective

disclosures were statistically significant. Instead, these courts found that the

question of what caused the stock price to decline is an ultimate merits question for

which plaintiffs bear the burden at trial, not at class certification. See Halliburton

I, 563 U.S. at 813 (plaintiffs need not “show loss causation as a condition of

obtaining class certification”).

          For example, the district court in Regions, on remand from the Eleventh

Circuit to consider price impact post-Halliburton II, declined to find no price

impact with respect to a corrective disclosure simply because the price decline was

not statistically significant. Regions, 2014 WL 6661918, at *8-*9. Rather, the

Court noted, Regions’ price decline following the corrective disclosure and

analysts’ commentary attributing the decline to the negative announcement was,

“of course, evidence of price impact.” Id. at *7. The court held that “[w]hether

this tumble was due to defendants’ corrective disclosures . . . or due to the overall

market conditions on that day, is an ultimate question in this action, and properly
                                          - 64 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 66 of 83




reserved for a jury to decide.” Id. at *8. Similarly, the court in KBC Asset Mgmt.

NV v. 3D Sys. Corp. declined to shorten the class period where only the first of two

alleged corrective disclosures was followed by a statistically significant stock price

decline. KBC Asset Mgmt. NV v. 3D Sys. Corp., No. 0:15-2393-MGL, 2017 WL

4297450, at *7-*8 (D.S.C. Sept. 28, 2017). The 3D Sys. court found that although

the stock price decline following the second corrective disclosure was not

statistically significant, “[o]n the record before it, the Court is unable to say

Defendants have presented evidence sufficient to convince it there was no price

impact associated with” that disclosure because “[w]hether the stock price

[decline] was caused by alleged misrepresentations or some other factor is for now

an open question.” Id. at *8. Similarly, having found price impact for at least one

corrective disclosure, the court in Grae v. Corr. Corp. of Am. rejected defendants’

argument that the class period should be shortened because later corrective

disclosures were not followed by statistically significant price declines: “Because

[defendant] has failed to rebut the Basic presumption regardless, that issue [i.e.,

whether later corrective disclosures evidence price impact] should [be] left for the

merits stage of litigation.” Grae v. Corr. Corp. of Am., No. 3:16-cv-2267, 2019

WL 1399600, at *17 n.8 (M.D. Tenn. Mar. 26, 2019). And in Rooney, the court

rejected defendants’ argument that the class period should be shortened because
                                         - 65 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 67 of 83




only two of the four alleged corrective disclosures were followed by statistically

significant price declines. Rooney, 2019 WL 691205, at *6-*8.

          Further, Professor Feinstein described the stock price declines that occurred

following each of the five alleged corrective disclosures, which are indisputable,

and analyzed the market’s reaction to each of those disclosures. [Doc.113-2,

¶¶178-224].33 Although Plaintiffs need not prove loss causation at this stage

(Halliburton I, 563 U.S. at 813), Professor Feinstein noted that following each of

the five disclosure dates, analysts highlighted the negative news and incorporated it

into their downward revisions of Southern Company. [Doc. 113-2, ¶182 (April 24,

2013), ¶187 (July 1, 2013), ¶198 (July 31, 2013), ¶207 (October 2, 2013), & ¶218

(October 30, 2013)]. Further, Professor Feinstein testified that he analyzed the

analyst reports following each corrective disclosure and found that “[a]nalysts

attributed the declines to the negative news.” Day 1 Tr. at 100:21-25. As the court


33
   Not only did the price of Southern Company’s stock decline on an absolute dollar
basis following each of the five alleged corrective disclosures, but Professor
Feinstein demonstrated that there was a negative residual return following each of
those disclosures. See [Doc. 113-2 p. 110]. This establishes that Southern
Company’s stock price experienced a decline after factoring out market and sector
effects. In other words, Southern Company’s residual stock price decline was larger
than the return predicted by the market and its sector peers. Notably, even Professor
Gompers’ event study found negative residual returns following each of the five
corrective disclosures. See [Doc. 106-2, p. 141].

                                           - 66 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 68 of 83




in Regions found when considering price impact, the existence of a price decline

and analyst commentary highlighting the negative news is, “of course . . . evidence

of price impact.” Regions, 2014 WL 6661918, at *7.

          Because Southern Company’s stock price suffered negative residual returns

following each of the alleged corrective disclosures, Defendants’ citation to non-

significance “merely suggest[s] that another factor also contributed to an impact on

a security’s price.” Waggoner, 875 F.3d at 105. That “does not establish that the

fraudulent conduct complained of did not also impact the price of the security.”

Id.; see also Prudential, 2015 WL 5097883, at *12 (merely “introduc[ing]

evidence raising a triable issue of fact as to whether there was a price impact” does

not rebut the presumption); DFC Glob., 2016 WL 4138613, at *14 (“Because a

defendant’s burden of proving a lack of price impact is ‘daunting,’ simply

‘pointing to other potential causes for a stock price change following a corrective

disclosure is therefore not enough to rebut the Basic presumption.’”); Thorpe, 2016

WL 4006661, at *14 (defendants must “conclusively establish that there is no

connection between the price decline and the alleged misrepresentation”).34


34
   During the evidentiary hearing, Defendants argued that Halliburton II “says we
can rely on event studies too” in order to prove an absence of price impact. Day 2
Tr. at 91:23-24. First, Halliburton II did not hold that event study analysis finding
a non-significant price decline following a corrective disclosure proves the absence
                                        - 67 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 69 of 83




          The Court finds that Defendants have failed to prove an absence of price

impact. The remaining questions – what caused Southern Company’s stock price

to decline following each of the corrective disclosures (i.e., loss causation) and

how much inflation was dissipated as a result of those disclosures (i.e., damages) –

are ultimate questions for the trier of fact on the merits.

                              b.   Damages

          Defendants contend that Plaintiffs have failed to articulate a common

damages methodology capable of calculating class-wide damages. First,

Defendants argue that Plaintiffs have failed to proffer a damages model tailored to

the needs of the case – specifically, “how Plaintiffs would calculate damages

allegedly suffered by investors who bought stock at different times; prices; and

levels of inflation.” [Doc. 106 at 25]. Second, Defendants argue that Plaintiffs’




of price impact. Second, Plaintiffs do not argue that Defendants may not submit an
event study for purposes of demonstrating no price impact. Rather, Plaintiffs argue
that even Defendants’ event study establishes that Southern Company’s stock price
experienced a negative residual price decline following every single one of the
alleged corrective disclosures. See [Doc. 106-2, p.141]. That fact, combined with
the fact that a non-significant decline does not allow one to rule out the possibility
that the stock price decline that did occur was unrelated to the alleged
misrepresentations, leads the Court to conclude that Defendants have failed to
establish that there was “no price impact whatsoever.” Emergent Biosolutions, 322
F. Supp. 3d at 687.

                                             - 68 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 70 of 83




damages model is inconsistent with their alleged theory of liability, violating the

Supreme Court’s holding in Comcast Corp. v. Behrend, 569 U.S. 27, 133 S. Ct.

1426 (2013). Notably, however, Professor Gompers does not opine that damages

cannot be calculated on a class-wide basis; he merely claims that Professor

Feinstein fails to propose a model that does so. Compare Scientific-Atlanta, 571 F.

Supp. 2d at 1340 (noting that where defendants’ expert only criticizes plaintiffs’

expert, “the Court affords his affidavit little weight”).

          Plaintiffs, on the other hand, argue that the damages model proposed by

Professor Feinstein is capable of measuring damages on a class-wide basis, that the

model is consistent with Plaintiffs’ theory of liability, and that Defendants’

arguments are based on a mischaracterization of Plaintiffs’ theory of liability in

this case. [Doc. 113 at 10-15] (Plaintiffs’ Reply Memorandum of Law in Support

of Motion for Class Certification). For the reasons that follow, the Court finds that

Defendants’ damages criticisms do not defeat the predominance requirement of

Rule 23(b)(3).

          It is axiomatic that individualized damages calculations are generally

insufficient to foreclose class certification, and particularly so where the central

liability question is common to each class member. See, e.g., Carriuolo v. Gen.

Motors Co., 823 F.3d 977, 988 (11th Cir. 2016); In re Delta/AirTran Baggage Fee
                                           - 69 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 71 of 83




Antitrust Litig., 317 F.R.D. 675, 686 (N.D. Ga. 2016). Indeed, nothing in Rule

23(b)(3) requires Plaintiffs to prove predominance separately as to both liability

and damages; nor did the Supreme Court set forth such a standard in Comcast. See

Carriuolo, 823 F.3d at 988; Roach v. T.L. Cannon Corp., 778 F.3d 401, 407 (2d

Cir. 2015) (“Comcast . . . did not hold that proponents of class certification must

rely upon a classwide damages model to demonstrate predominance.”); Butler v.

Sears, Roebuck & Co., 727 F.3d 796, 801 (7th Cir. 2013) (“If the issues of liability

are genuinely common issues, and the damages of individual class members can be

readily determined in individual hearings, in settlement negotiations, or by creation

of subclasses, the fact that damages are not identical across all class members

should not preclude class certification.”); Pulaski & Middleman, LLC v. Google,

Inc., 802 F.3d 979, 987 (9th Cir. 2015) (same).

          Thus, at the class certification stage, while the Court must determine

whether Plaintiffs have articulated a damages model capable of calculating

damages stemming from the Defendants’ actions on a class-wide basis, a

determination in the negative is not necessarily fatal to class certification.35


35
   Defendants cite no binding authority, and the Court is aware of none, requiring
Plaintiffs to produce a damages model in order to satisfy predominance. See, e.g.,
Scientific-Atlanta, 571 F. Supp. 2d at 1342-43 (certifying class where expert did not
even provide a damages model, stating only “that he ‘believe[s] there are tried and
                                        - 70 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 72 of 83




Rather, if damages cannot be ascertained by a methodology applicable to all class

members, the Court must then consider whether questions of individual damages

overwhelm the questions of liability that are subject to common proof.

Nevertheless, because the Court finds that Plaintiffs have proffered a damages

model consistent with their theory of liability and capable of calculating damages

on a class-wide and per share basis, the Court does not need to reach the latter

inquiry.

          Plaintiffs, through Professor Feinstein, propose a three-step method for

calculating damages on a per share basis in this action. [Doc. 77-2, ¶¶173-179].

First, Professor Feinstein will use “valuation tools, which would include event

study analysis” to measure artificial inflation in the stock due to the alleged

misrepresentations and omissions, as well as the corresponding dissipation caused

by corrective disclosures. Id., ¶177(i). Second, Professor Feinstein will create an

“inflation ribbon,” which is a “time series of the difference between a stock’s



tested methods and procedures by which damages of class members can be
computed on a formulaic class-wide basis, with relatively little analysis’” because
“aggregate damages models have been employed in numerous other federal
securities cases”); In re Barrick Gold Sec. Litig., 314 F.R.D. 91, 105-06 (S.D.N.Y.
2016) (rejecting Comcast challenge and granting class certification where plaintiffs
did not proffer a damages model but stated they would rely on an out-of-pocket
theory of damages).

                                           - 71 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 73 of 83




actual price observed in the marketplace and the estimated price that the stock

would have traded at each day had there been full disclosure from the outset of the

Class Period,” to determine the extent of artificial inflation in the stock’s price on

each day in the Class Period. Id., ¶177(ii). Third, using the inflation ribbon,

Professor Feinstein will calculate the damages for each Class member by

determining “the difference between the inflation on the date the shares were

purchased and the inflation on the date those same shares were subsequently sold,

excluding any inflation dissipation caused by factors other than corrective

disclosure,” while limiting per share damages “to be no greater than the decline in

share price over the holding period.” Id., ¶177(iii); Day 1 Tr. at 121:7-10, 19-21.

          The Court finds that Plaintiffs have articulated a damages model that is

capable of calculating damages on a class-wide basis. First, “Plaintiffs’ sole theory

of liability” – misrepresentations regarding the Kemper Plant – “giving rise to their

sole alleged harm, artificial stock inflation, is straightforward.” Beaver Cty., 2016

WL 4098741, at *11. Second, Professor Feinstein’s proposed damages model has

been accepted in securities fraud class actions in cases like this one, where

Plaintiffs seek out-of-pocket damages to recover artificial inflation caused by

Defendants’ misrepresentations. See, e.g., Wilson, 2018 WL 3913115, at *16

(finding Professor Feinstein’s identical methodology satisfied Rule 23(b)(3)); Luna
                                           - 72 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 74 of 83




v. Marvell Tech. Grp., Ltd., No. C. 15-05447 WHA, 2017 WL 4865559, at *6

(N.D. Cal. Oct. 27, 2017) (“The use of an event study to isolate damages stemming

from a particular cause is not unique to this action. It is a feature of virtually every

securities action, which must account for stock fluctuations unrelated to the

particular theory of liability asserted in the case.”); W. Va. Pipe Trades Health &

Welfare Fund v. Medtronic, Inc., 325 F.R.D. 280, 290 (D. Minn. 2018) (upholding

Professor Feinstein’s proposed event study methodology for classwide damages);

In re Silver Wheaton Corp. Sec. Litig., No. 2:15-cv-05146-CAS (JEMx), 2017 WL

2039171, at *14-*15 (C.D. Cal. May 11, 2017) (same).

          Defendants did not move to exclude Professor Feinstein’s damages opinion.

Rather, Defendants and Professor Gompers criticize Professor Feinstein’s model as

“boilerplate” and argue that Professor Feinstein has proposed this same model in

dozens of other securities cases. Defendants’ Class Certification Opposition at 21;

Day 1 Tr. at 171:2-12. Defendants also argue that Professor Feinstein’s model is

too vague to demonstrate that damages can be calculated on a class-wide basis

because it does not specify the valuation tools that will be used to implement the

model. Id. They point to the Northern District of Ohio’s opinion in Freddie Mac,

2018 WL 3861840, which excluded Professor Feinstein’s damages opinion, and



                                         - 73 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 75 of 83




urge the Court to find that Professor Feinstein has failed to articulate a class-wide

damages model here.

          The Court declines to do so. First, although Professor Feinstein has not yet

specified which valuation tools – an input into the damages model – he will

ultimately use, such specification is not required at this stage. See Wilson, 2018

WL 3913115, at *17 (rejecting defendants’ criticism that “Feinstein does not

specify which ‘valuation tools’ he will use, how he will ‘separate the effect’” of

corrective disclosures and materializations of the risk, or “‘how he will calculate

inflation’”). Nevertheless, Professor Feinstein testified in this case how, based on

developments on the merits, he may utilize valuation tools (such as revenue, book

value, cash flow and discounted cash flow models based on earnings or return

attribution analysis) to calculate inflation in his damages model. Day 1 Tr. at

130:10-23. Because the decision of which, if any, of those tools will be necessary

to measure damages in this case depends on development of the fact record on the

merits, it would be inappropriate for Professor Feinstein to conclusively state

which he would use at this stage of the litigation. Wilson, 2018 WL 3913115, at

*17.36 It is sufficient for class certification that Professor Feinstein has specified a


36
   Defendants suggest that Professor Feinstein’s damages opinion is inadequate
because he has not yet performed his damages analysis. At the evidentiary hearing,
                                      - 74 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 76 of 83




damages model that can be used to establish damages using a common

methodology for all class members, even though certain of the inputs to that model

are not yet ascertainable. See Thorpe, 2016 WL 4006661, at *16 (“‘nothing in

Comcast requires an expert to perform his analyses at the class certification

stage’”).

          Defendants further argue that Professor Feinstein’s model does not match

Plaintiffs’ theory of liability, which Defendants argue is a “materialization of the

risk theory” that requires calculating inflation based on a variable probability of

risk that the Kemper Plant would not be completed on time. See [Doc. 106 at 22].

Defendants argue that there is a possibility of a windfall recovery, in violation of

Comcast, if Plaintiffs recover damages caused by the announcement that the




for example, Defendants suggested that Professor Feinstein’s damages opinion is
inadequate because he could not identify, at this point, the amount of inflation that
was in the stock on a particular day during the Class Period. See Day 1 Tr. at 112:5-
7, 129:9-12. But Plaintiffs are not required at the class certification stage to perform
a damages analysis. Professor Feinstein testified that he could prepare a schedule of
inflation, and that for any particular investor, the claims administrator would be able
to use that schedule, and the dates the class member purchased and sold their
Southern Company shares, and determine the difference between the amount of
inflation in the stock on those particular days. That difference would allow the
individual shareholder’s damages to be calculated on an individual basis, though the
same damages formula is applicable to all class members. Id. at 160:15-161:4.
Nothing more is required at this stage.

                                         - 75 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 77 of 83




Kemper Plant would not meet the May 204 COD, if, during the Class Period, it

was not a certainty that the Kemper Plant would miss the May 2014 COD. Id. at

23-24.

          Plaintiffs argue that the Defendants misconstrue Plaintiffs’ theory of

liability. Although the phrase “materialization of the risks concealed” is present in

the Complaint, it appears in the “Loss Causation” section of the Complaint and

describes the manner in which corrective information was revealed to the market.

Plaintiffs argue that the phrase does not describe Plaintiffs’ theory of liability.

Rather, Plaintiffs’ theory of liability is that, from the first day of the Class Period,

there was a 100% likelihood that the Kemper Plant would not be completed on

time. See Defendants’ Class Certification at 13-14. According to Plaintiffs,

because it was “impossible” that the Company would achieve the stated

completion date as of the start of the Class Period, it was a fact that the Kemper

Plant would not be completed by the May 2014 COD. Id.; see also, e.g., ¶¶6, 68,

78, 115(e), 124(e)-(f), 131(f)-(g), 144(f), and 159 (e)-(f) (alleging that achieving

the May 2014 COD was “impossible” throughout the Class Period). Plaintiffs

similarly allege that Defendants’ statements that the Kemper Plant was “on track,”

“on schedule,” “70 percent” and “75 percent” complete, and that certain

construction milestones had been achieved were objectively false when made – at
                                           - 76 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 78 of 83




the time Defendants represented as much, it was a fact that construction was not

“on track,” “on schedule,” “70 percent” or “75 percent” complete, and construction

milestones had not been achieved. These facts were, according to Plaintiffs,

known to Defendants at the time they uttered the alleged misrepresentations and

omissions.

          Accordingly, Professor Feinstein testified at his deposition that his

“understanding of the case is that plaintiffs alleged not that the probability of

missing the deadline kept going up, but that the likelihood of meeting the deadline

was virtually nil from the start, but that was concealed.” Day 1 Tr. at 105:5-106:3,

157:23-158:16; see also id. at 105:17-25 (“[F]rom the outset of the class period the

allegation is that the company knew they were going to miss that deadline, the

commercial operation date deadline for the plant. So it wasn’t that the probability

of missing the deadline kept growing over time. That’s not the allegation. The

allegation is that it was known to the company that they would necessarily miss the

deadline, and they concealed that fact from the public.”). Consistent with

Plaintiffs’ theory of liability, Plaintiffs contend that Professor Feinstein’s damages

model will calculate damages based on the difference between the observed stock

price and the price the stock would have traded at had the market known that



                                           - 77 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 79 of 83




achieving the May 2014 COD was “impossible” from the start. See, e.g., Day 1 Tr.

at 117:2-5, 121:7-10, 19-21; [Doc. 113-2, ¶¶234-238].37

          Professor Gompers’ criticisms on this point, which he concedes are based on

an understanding of Plaintiffs’ legal theory provided by defense counsel, are

inapposite. See Day 1 Tr. at 171:13-175:22, 240:24-241:1 (Professor Gompers did

not read Judge Cohen’s opinion to determine how the court had characterized

Plaintiffs’ allegations), 241:6-16 (Professor Gompers conceded that Plaintiffs’

theory of liability was “related to [him]”). In fact, Professor Gompers highlighted

his misunderstanding of Plaintiffs’ allegations at the evidentiary hearing when he

testified that it was “not [his] understanding” that Plaintiffs allege there was a

100% chance the Kemper Plant would not be completed by the May 2014 COD.


37
    Although Plaintiffs make clear that this case alleges a 100% likelihood that the
Kemper Plant would not be completed by the May 2014 COD and that construction
was not “on target” when Defendants represented as much, Professor Feinstein
nonetheless testified that even if one was required to address a varying level of
underlying risk for purposes of damages, that is “not even necessarily all that
unusual. . . . [T]here are a lot of cases like that where the probability of an adverse
event is changing over time. One uses the valuation tools to evaluate at all points in
time what would the stock have been worth if what was known to the company at
that point in time was revealed to the marketplace.” Day 1 Tr. at 106:9-14; see also
id. at 126:12-16 (“I can tell that you the damage model accommodates allegations
that the company knew with certainty that they would miss the deadline just as it
accommodates allegations that there was an elevated level of risk and that that
elevated level of risk may have changed.”).

                                         - 78 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 80 of 83




Day 1 Tr. at 242:7-14. Professor Gompers also admitted in his deposition that if

Plaintiffs’ allegations were that “the true risk of the Kemper Plant not being

completed was a hundred percent and some interim partial disclosure occurs that

relates to a possibility that the schedule might not be met,” then “that’s

fraudulently saying something is not going to happen . . . when you know for sure

it’s going to happen. So that’s not a materialization of a risk.” Day 1 Tr. at 243:6-

18; Plaintiffs’ Ex. 6, Gompers Tr. at 167:13-168:2

          Defendants’ citation to a handful of cases finding that plaintiffs’ damages

model did not account for “materialization of the risk” issues highlight why this

case is different. In In re BP p.l.c. Sec. Litig., No. 4:10-md-2185, 2014 WL

2112823 (S.D. Tex. May 20, 2014) (“BP II”), aff’d sub nom. Ludlow v. BP, P.L.C.,

800 F.3d 674 (5th Cir. 2015), for example, the plaintiffs sought to certify two

separate classes of investors – those who purchased pre-oil spill and those who

purchased post-oil spill – alleging two separate theories of liability and damages

models. Id. at *2-*4. The pre-spill subclass alleged a “materialization of the risk”

theory of liability; namely, that they had purchased in reliance on the defendants’

representations that BP maintained its oil rigs safely and in compliance with all

applicable regulations, thus concealing the true risk of a future oil spill. The district

court declined to certify the pre-spill subclass because plaintiffs’ “materialization
                                           - 79 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 81 of 83




of the risk” theory was inconsistent with their proffered damages model, which

could not account for the fact that the underlying risk of a future oil spill changed

throughout the class period. Id. at *2-*4, *12.

          Plaintiffs’ theory of liability is straightforward, and their class-wide damages

model is appropriately articulated at this stage. Moreover, Plaintiffs do not allege

that the underlying risks vis-à-vis the Kemper Plant changed over time. The Court

finds that Plaintiffs’ proffered damages model satisfies Rule 23(b)(3).

                    2.        Superiority

          Before certifying a class under Rule 23(b)(3), the Court must find that a

class action is “superior to other available methods for fairly and efficiently

adjudicating the controversy.” Rule 23(b)(3). To make this decision, the Court

considers:

          (A) the class members’ interests in individually controlling the
          prosecution or defense of separate actions; (B) the extent and nature
          of any litigation concerning the controversy already begun by or
          against class members; (C) the desirability or undesirability of
          concentrating the litigation of the claims in the particular forum; and
          (D) the likely difficulties in managing a class action.

Id.

          Defendants do not contest that a class action is the superior method for

adjudicating this case, and the Court finds this requirement satisfied. Absent class

members have little interest in individually controlling separate actions, as the
                                        - 80 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 82 of 83




amount of individual damages is likely to be relatively small. The Court is not

aware of any securities fraud litigation concerning this controversy that has already

begun by or against absent class members. Concentrating litigation of the claims

in this forum is desirable, as Southern Company is headquartered in this District

and many of the acts alleged in the Complaint occurred in this District. Finally,

any difficulties in managing a class action do not outweigh the benefits of

certifying a class in this case. Accordingly, the Court finds that adjudicating this

case as a class action is the superior method.

V.        CONCLUSION

          For the foregoing reasons, the Court finds that Plaintiffs have established the

requirements for class certification under Rule 23(a) and 23(b)(3). Consequently,

Plaintiffs’ motion for class certification and appointment of Class Representatives

and Class Counsel is GRANTED. The Court certifies the following Class:

          All persons who purchased or otherwise acquired The Southern
          Company common stock between April 25, 2012 and October 30,
          2013, inclusive (the “Class Period”), and were damaged thereby.38




38
       Excluded from the Class are Defendants, the officers and directors of
Southern Company, at all relevant times, members of their immediate families and
their legal representatives, heirs, successors or assigns, and any entity in which
Defendants have or had a controlling interest.
                                        - 81 -
Cases\4812-2544-8602.v1-6/17/19
         Case 1:17-cv-00241-WMR Document 151 Filed 08/22/19 Page 83 of 83




          Roofers Local No. 149 and Monroe County are appointed as Class

Representatives, and Robbins Geller is appointed as Class Counsel.



          IT IS SO ORDERED, this 22nd day of August, 2019.




                                           WILLIAM M. RAY, II
                                           United States District Judge




                                        - 82 -
Cases\4812-2544-8602.v1-6/17/19
